Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 1 of 65 Page ID
                                 #:32561


  1   CENTER FOR HUMAN RIGHTS &
  2   CONSTITUTIONAL LAW
      Peter A. Schey (Cal. Bar No. 58232)
  3   Carlos Holguín (Cal. Bar No. 90754)
  4   Laura N. Diamond (Cal. Bar. No. 185062)
      Rachel Leach (D.C. Bar No. 1047683)
  5   256 South Occidental Boulevard
  6   Los Angeles, CA 90057
      Telephone: (213) 388-8693
  7   Facsimile: (213) 386-9484
  8   Email:pschey@centerforhumanrights.org
            crholguin@centerforhumanrights.org
  9         ldiamond@centerforhumanrights.org
 10         rleach@centerforhumanrights.org
 11
      Attorneys for Plaintiffs
 12   Listing continues on next page
 13
 14                            UNITED STATES DISTRICT COURT
 15                          CENTRAL DISTRICT OF CALIFORNIA
 16                                    WESTERN DIVISION
 17
 18   Jenny Lisette Flores., et al.,             Case No. CV 85-4544-DMG-AGRx
 19                    Plaintiffs,               EXHIBIT 1 TO PLAINTIFFS’
            v.                                   PARTIAL OPPOSITION TO
 20
                                                 DEFENDANTS’ MOTION TO
 21   William Barr, Attorney General of the      EXCLUDE EVIDENCE AND FOR
      United States, et al.,                     AN EVIDENTIARY HEARING
 22
                       Defendants.
 23                                              [HON. DOLLY M. GEE]
 24
 25
 26
 27
 28
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 2 of 65 Page ID
                                 #:32562


  1   Plaintiffs’counsel continued:
  2
  3   USF SCHOOL OF LAW IMMIGRATION CLINIC
      Bill Ong Hing (Cal. Bar No. 61513)
  4   2130 Fulton Street
  5   San Francisco, CA 94117-1080
      Telephone: (415) 422-4475
  6   Email: bhing@usfca.edu
  7
  8   LA RAZA CENTRO LEGAL, INC.
      Stephen Rosenbaum (Cal. Bar No. 98634)
  9
      474 Valencia Street, Suite 295
 10   San Francisco, CA 94103
      Telephone: (510) 387-3956
 11
      Email: srosenbaum@law.berkley.edu
 12
 13
 14
      ///
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                          -i-
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 3 of 65 Page ID
                                 #:32563




 Peter Schey
 Flores Class Counsel
 Center for Human Rights and Constitutional Law
 256 S. Occidental Blvd.
 Los Angeles, CA 90057

 May 29, 2019

 Re:   Data Analysis, Flores v. Barr, Case No. 85-CV-04544-DMG



 Dear Mr. Schey,

 At your request as Class Counsel in the above-referenced case, and pursuant to a
 confidentiality agreement entered into between your office and staff and Dr. N.
 Ewen Wang, MD, I have analyzed monthly data from January 2018 to April 2019
 provided to you by the Department of Justice (DOJ) and Department of Homeland
 Security (DHS) pursuant to the Flores Settlement.

 Qualifications

 I am a Professor in Emergency Medicine and Pediatrics (by courtesy), Associate
 Director of Pediatric Emergency Medicine and Director of our section in Social
 Emergency Medicine at Stanford University School of Medicine. My scholarly
 expertise is in health services research with a focus on Social Emergency
 Medicine, or the intersection of vulnerable populations with the Health Care
 system. I am additionally affiliate faculty in the Human Rights in Trauma Mental
 Health program at Stanford. My team has over 10 years of experience using
 national and statewide datasets to analyze population-wide access to specialty care
 and health outcomes. We have been funded by the National Institute of Health, as
 well as by various external and internal grants.

 Length of Detentions at Homestead and ORR-facilities

 As you requested, we have provided two separate analytical reports, the first
 focusing on the detention of Flores Class Members at the Homestead Influx Center


                                                                                       1
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 4 of 65 Page ID
                                 #:32564




 and the second focusing on ORR-wide custody of detained Class Members. We
 provide an overview of the Class Members’ detention data regarding gender, age,

 country of origin. We also provide length of detention of Class Members as a
 function of age, data regarding class members who “age out” while in custody as a
 function of the length of detention prior to aging out.

 The results of these analyses are attached to this letter.

 Additional Data Required to Analyze Effective Prompt and Continuous Efforts to
 Release

 Having reviewed the terms of the settlement and carefully analyzed the data that
 the government is currently providing to Class Counsel, we believe it is urgently
 important for the relevant agencies to provide additional data points in order to
 assess compliance with specific provisions of the settlement.

 In particular, it does not appear that ORR or Homestead collects or records
 quantifiable data that would permit ORR, the Special Master, or Class Counsel to
 monitor Homestead’s success or failure in making and recording efforts aimed at
 the prompt release of minors, as required by Paragraph 18 of the Settlement.
 (“Upon taking a minor into custody, [Defendants], or the licensed program in
 which the minor is placed, shall make and record the prompt and continuous
 efforts on its part toward family reunification and release of the minor pursuant to
 Paragraph 14 above. Such efforts at family reunification shall continue so long as
 the minor is in [Defendants’] custody.” Settlement ¶ 18.) For example, data
 regarding date of apprehension by CBP, and specific time in ICE custody are not
 provided in ORR reports. There are data quality issues including class members
 with duplicate alien numbers.

 Analyzing this data is likely the most accurate, cost-effective, and effective way to
 monitor compliance with the Settlement. The size of the class, the widespread
 dispersal of the class members, the large number of facilities, and the security
 measures taken to detain the class, all combine to make occasional visual
 inspections a far less accurate and effective means to assess compliance with this
 provision, than reports that can be prepared based upon contemporaneous agency
 records of the entire class.




                                                                                         2
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 5 of 65 Page ID
                                 #:32565




 My team – pediatric and health services experts with a sincere interest in the
 health, safety, and well-being of detained children – have created a data
 infrastructure that is able to assist in dynamic and effective monitoring of
 compliance with the terms of the Settlement.



 Recent major increases in the volume of detained class members, the known
 effects of stress and detention on the physical and mental health of children, as
 well as the deaths of class members in custody of the relevant agencies makes this
 compliance an urgent health issue. We are available to assist in recommending
 what data should be made available, how it should be recorded, in data analysis.

 Sincerely,




 Dr. N. Ewen Wang, M.D.
 Professor Emergency Medicine
 Professor Pediatrics (by courtesy)
 Associate Director Pediatric Emergency Medicine
 Director Section in Social Emergency Medicine
 ewen@stanford.edu
 (650) 723-0757




                                                                                      3
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 6 of 65 Page ID
                                 #:32566




 Peter Schey
 Flores Class Counsel
 Center for Human Rights and Constitutional Law
 256 S. Occidental Blvd.
 Los Angeles, CA 90057

 August 18, 2019

 Re:   Data Analysis, Flores v. Barr, Case No. 85-CV-04544-DMG

 Mr. Schey,

 I write this addendum to my report from May 29, 2019.

 Qualifications

 As stated prior, I am a Professor in Emergency Medicine at Stanford University
 School of Medicine. As a Professor in the Medical Center Line at an academic
 institution, my position requires not only clinical work in the Emergency
 Department, but also substantial contribution and reputation in teaching and
 research. My area of expertise is in health services. Specifically, I use national
 and statewide datasets to analyze population-wide epidemiologies of different
 acute and emergent health conditions. The datasets that I use include
 governmental datasets such as the Agency for Health Care Research and Quality’s
 (AHRQ), Health Care Cost and Utilization Project (HCUP) data. I have published
 and presented my research widely as evidenced by my more than 150 publications,
 reports and abstract presentations (see CV). My expertise is evident also by my
 participation as a manuscript reviewer for international and national journals, and
 grants. My research acumen and experience is also evident in my function as a
 mentor and teacher of research methods to trainees. Perhaps what I am most proud
 of, is my experience in mentoring and guiding of trainees in developing their often
 first research questions, methodologies and analyses in their topics of interest.

 I attach my CV which includes the aspects of my work which encompass research.
 I have highlighted grants received, trainees mentored, publications and abstracts
 and manuscript and grants reviewed.

 Data Processing Methodology:



                                                                                       4
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 7 of 65 Page ID
                                 #:32567




 The methodology involved in processing the data from the DOJ is very standard
 and does not involve any advanced data manipulation or modeling. My team
 employs the key aspects of these processes, including data integrity and validity
 checking, for all data with which we work.

 Data Preparation, Processing and Analysis

 Data: We use DOJ data provided to Mr. Schey in the Center for Human Rights and
 Constitutional Law.

 Data Format: The monthly data files of children in the custody of ORR provided
 are in Excel format and contain the following worksheets: Read Me; Referrals;
 Discharges; Census; Transfers. The Read Me file describes the data contained in
 the datasets.

 Our data plan was to first identify and link each individual contained in the records
 through the different stages of ORR status (Referral, Discharge, Census and
 Transfer); second, to verify the data and compute custody characteristics and third,
 to aggregate and visualize descriptors of the class members held in custody.

 Identification of individuals: We initially ensured that each person in the data had a
 unique Alien Number (AN). ANs were compared across datasets for consistency in
 the following individually descriptive variables: first name, last name, sex, date of
 birth, country of origin, date of referral to ORR, date of admittance into ORR, date
 of discharge from ORR. Some ANs only occurred once in the dataset, and so no
 confirmation of accuracy was possible; in these cases DOJ information was used as
 is. For ANs occurring more than once in the dataset, the majority of the records
 were consistent. For ANs that had inconsistent data in multiple occurrences, these
 were evaluated on a probabilistic match. Records without the predetermined
 criteria established for the match were excluded. For instance, if name and
 birthdate were inconsistent, then the AN was excluded from our final dataset.

 Data was also examined for other inconsistencies. Impossible values, such as
 birthdate later than admittance into ORR, when identified were replaced with
 possible values in records provided, or if no other record was available, made
 blank. Dates outside the range of the dataset were also treated this way. If date of
 admission into ORR custody was missing, the date of referral to ORR custody was


                                                                                          5
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 8 of 65 Page ID
                                 #:32568




 used as date of admission. ANs that did not have a discharge record, but also, did
 not appear in the census for more than 1 year were eliminated from the dataset
 (approximately 3000 records, mostly admitted before 2018). The level of data
 entry errors leading to these above-described errors was on the order of 3%. In all
 cases where data could not be used, the result is that fewer individuals are
 represented in the final dataset of individuals held in ORR custody rather than
 more.

 Custody characteristics were calculated using dates and locations provided in the
 dataset. Length of ORR custody was calculated using the difference in the date of
 admittance into ORR custody and the date of discharge, or in cases of no
 discharge, the date of the latest census. Both the day of admittance and the day of
 discharge were included in the length of custody. A custody dataset was created
 with a record for each AN at each month from January 2018 to July 2019 and their
 custody status at that time. Using this dataset, it is possible to determine how many
 class members were in ORR custody each month, how many were admitted, and
 how many were discharged, for example.

 We use standard SAS Statistical software for data formatting and analysis. We use
 Tableau data visualization software to create the charts and tables provided.


 I declare under penalty of perjury that all of the above, including the contents of
 my letter of May 29, 2019, and this addendum dated August 18, 2019, to be true
 and correct.




 Dr. N. Ewen Wang, M.D.
 August 18, 2019




                                                                                         6
 Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 9 of 65 Page ID
                                  #:32569



                              N. EWEN WANG, M.D.
                                    900 Welch Road, Suite 350
                              Stanford University School of Medicine
                                        Stanford, CA 94304
                                      (650) 723-0757 (office)
                                       (650) 723-0121 (fax)
                                        ewen@stanford.edu


ACADEMIC HISTORY

  College and Universities:
  Stanford University School of Medicine                                    1988–1993
  Medical Doctorate Degree
  Stanford, CA

  Harvard University                                                        1983–1986
  Bachelor of Arts
  Honors Thesis, Magna Cum Laude: “Efficacy of Mass Health Campaigns
  in Rural China (1949–1980)”
  Cambridge, MA

  University of Utah                                                        1981–1983
  Course Work in Math and Chemistry
  Salt Lake City, UT

  Post-Doctoral and Residency Training:
  Pediatric Emergency Medicine Fellow                                  06/1997–06/1999
  Oakland Children’s Hospital Oakland, CA &
  Lucile Packard Children’s Hospital (LPCH) Stanford, CA

  Chief Resident                                                       08/1996–06/1997
  Stanford-Kaiser Emergency Medicine Residency Program
  Stanford, CA

  Emergency Medicine Resident                                          07/1993–06/1996
  Stanford-Kaiser Emergency Medicine Residency Program
  Stanford, CA

  Board Certifications:
  Diplomat of American Board of Pediatric Emergency Medicine           02/2001–current
  Diplomat of American Board of Emergency Medicine                       06/1997–2027

  Academic and Administrative Appointments:

  Professor -Medical Center Line                                        6/2015–present
  Department of Emergency Medicine


                                                                         NE Wang - 1
                                                                                         7
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 10 of 65 Page ID
                                 #:32570


  Department of Pediatrics (by courtesy)                                                 09/2017-08/22
  Stanford University School of Medicine

  Associate Director Pediatric Emergency Medicine                                       10/2002–present
  Division of Emergency Medicine
  Stanford University School of Medicine

  Associate Professor -Medical Center Line                                              10/2010–5/2015
  Division of Emergency Medicine, Department of Surgery
  Stanford University School of Medicine

  Assistant Professor -Medical Center Line                                              06/2001–9/2010
  Division of Emergency Medicine, Department of Surgery
  Department of Pediatrics (By courtesy)
  Stanford University School of Medicine
  (Family Leave: 10/02–09/03)

  Acting Assistant Professor of Surgery                                                03/2000–05/2001
  Division of Emergency Medicine, Department of Surgery
  Stanford University School of Medicine

  Acting Director Pediatric Emergency Medicine                                         03/2000–10/2002
  Division of Emergency Medicine, Department of Surgery
  Stanford University School of Medicine

  Program Affiliations:

  Affiliate Faculty                                                                      3/2019-present
  Human Rights in Trauma Mental Health
  Senior Faculty
  Center for Policy Outcomes and Prevention, Dept of Pediatrics, Stanford University    10/2014-present

  Affiliate Faculty/Faculty Fellow                                      10/2012–10/2015/11/2015-present
  Center for Innovation in Global Health (CIGH), Stanford University

  Affiliate Faculty                                                                       09/2010–2018
  Program in Human Biology, Stanford University

  Associate Faculty                                                                     11/2009–present
  Center for Health Policy/Primary Care and Outcomes Research, Stanford University



SCHOLARSHPS AND HONORS:

  Nomination for the Advancement of Women in Academic Emergency Medicine Award
  Society for Academic Emergency Medicine (SAEM)                                                  2019
  National Physicians Alliance 2018 A. Gene Copello Health Advocacy Fellow                12/2017-2018
  Health Volunteers Overseas (HVO) Golden Apple Award Recipient                                 3/2016


                                                                                          NE Wang - 2
                                                                                                          8
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 11 of 65 Page ID
                                 #:32571


  The Golden Apple Award recognizes exceptional contributions in support of HVO's mission,
  organization, and/or project sites including: curriculum development, mentoring, didactic or clinical
  training, development of educational resources, leadership and/or extraordinary contribution to the
  sustainability and effectiveness of HVO.
  Johnson & Johnson (J & J) Physician Scholar in International Health                             2011, 2013
  Alam Sehat LeStari (ASRI) Klinik, West Kalimantan, Indonesia
  $5,000 support for international medical work

  Stanford Faculty Scholars Program                                                                       2011
  Year long Faculty Development Program

  Clinical Teaching Award                                                                  08/2005–12/2005
  Stanford-Kaiser Emergency Medicine Residency Program

  J & J Physician Scholar in International Health                                                    04/2004
  Santa Cruz, Bolivia
  $5,000 support for international medical work

  Teaching Fellowship and Scholarship                                                             1999–2000
  American College of Emergency Physicians (ACEP)
  Selection and Tuition support for National Teaching Fellowship in Emergency Medicine

  National Leadership Award                                                                       1997–1998
  American Medical Association/ Glaxo Wellcome Leadership Award

  Emergency Medicine Fellow (National Fellowship Award)                                                   1995
  Ronald Reagan Institute/ George Washington University
  $3,000 stipend for international medical work


GRANTS AND FUNDING

  Cardinal Course Grant                                                                   2018, 2019
  Stanford University Haas Center for Public Service and Community Engaged Learning and Research
  Support for Social Emergency Medicine Course for Undergraduates.

  EMF Health Policy Grant                                                                     7/2016–7/2017
  Emergency Medicine Foundation (EMF)
  $50,000 support for research

  Clinician Educator Grant Program Award                                                1/2015-12/2016
  “A pilot train-the-trainer program for community emergency departments to implement in situ pediatric
  resuscitation simulations” (Mentor for M Lee)
  Child Health Research Institute, Stanford Children’s Health
  $25,000 Research support

  Innovation Challenge Program                                                        1/2015-12/2016
  “A Population Wide Analysis of Emergency Department Length of Stay for Patients Undergoing Inter-
  Facility Transfer for Severe Psychiatric Illness.” (Co-I with S Lippert)
  Stanford Health Care, Stanford University School of Medicine


                                                                                              NE Wang - 3
                                                                                                                 9
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 12 of 65 Page ID
                                 #:32572


  $30,000 Research support

  Innovation Challenge Program                                                         1/2014-12/2015
   “Implementing Electronic Clinical Decision Support to Improve Emergency Care for Children".
  (Co-I with D Imler)
  Spectrum-Stanford Health Care, Stanford University School of Medicine
  $25,000 Research support

  Innovation Award in Population Science                                             1/2014-12/2015
   “Evaluating the Impact of Emergency Department-Based Community Partnerships to Address Social
  Determinants of Health.” (Co-PI with J Newberry)
  Stanford Prevention Research Center, Stanford University School of Medicine
  $20,000 Research support

  Innovation Award in Patient Care                                                    01/2013–12/2013
   “The Effect of Computerized Alcohol Screening and Brief Intervention on Alcohol Consumption in
  Adolescent Patients in the Emergency Department” (co-PI with B Dannenberg)
  Lucile Packard Children’s Hospital
  $25,000 Research support

  Innovation Award in Population Science                                             09/2012–08/2013
   “Population Health and Economic Impact of Improved Pre-hospital Triage and Regionalization for
  Trauma in the US: A Cost-Effectiveness Analysis” (PI with Co-I K Delgado)
  Stanford Prevention Research Center, Stanford University School of Medicine
  $25,000 Research support

  Underdevelopment Grant                                                                      06/2011
  “Studying the Relationship among forms of Governance, Women’s Participation and Provision of Public
  Goods and Services in Chiapas Mexico” (Co-PI with B Magaloni)
  Stanford University Freeman Spogli Institute for International Studies

  Pfizer Continuing Medical Education Grant                                                  06/2011
  Advanced Pediatric Life Support with Immersive Simulation (Co-PI with S Chona)
  $30,000 support for PEM team to develop a national, innovative CME course

  Stanford Clinical and Translational Science Award (CTSA) Funding                           06/2010
  “A Multi-CTSI Study Assessing Trauma Care Delivery in Children and Adults Through Pre-hospital
  Triage, Hospital Resource Use, and Costs” (Co-PI with S Staudenmayr)
  $3000 seed funding

  Career Development Award (K23 HD051595-01)                                        10/2007–10/2012
  National Institute of Child Health and Human Development
  “Disparities in Pediatric Trauma Outcomes: Context, Access and Quality of Care”
  Research support equivalent to 75% time * 5 years

  Career Development Award                                                          07/2006–07/2007
  Emergency Medicine Foundation (EMF)
  $50,000 support for research

  LPCH Child Health Research Program Grant                                          06/2007–06/2008
  $30,000 for research support


                                                                                       NE Wang - 4
                                                                                                        10
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 13 of 65 Page ID
                                 #:32573



  Pediatric Advocacy Fellowship                                                                2004–2006
  Lucile Packard Children’s Hospital (LPCH)
  $35,000/year salary support

  Kellogg National Leadership Fellow                                                           1997–2000
  Kellogg Foundation
  25% salary support for 3 years; $75,000 project grant

  Foreign Language Area Studies Scholarship                                                          1990
  United States Department of Education
  Tuition for 1 year of foreign language study

  Medical Scholar                                                                                    1989
  Stanford University School of Medicine
  Stipend support for 2 quarters of medical school

  Harry S. Truman Scholar                                                                      1983–1990
  Harry S. Truman Foundation National Scholarship
  2 years of undergraduate and 2 years of graduate study support

LEADERSHIP

  Advisor                                                                                    2016-present
  Andrew Levitt Center for Social Emergency Medicine

  Project Director for Indonesia                                                            03/2014-2017
  Health Volunteers Overseas (HVO)
  Coordinate, oversee HVO volunteers at their site in Borneo, Indonesia

  Medical Director                                                                          2014-present
  Sanford Health Advocates in Research in the (ED) (SHAR(ED)) Help Desk
  Stanford undergraduate-run resource desk offering screening for community resources through the ED.

  Fellowship Director/Associate Director                                         2012–2017/2018-present
  Social Emergency Medicine and Population Health Fellowship
  Department of Emergency Medicine, Stanford CA

  Medical Director / Founder                                                                    2003–2010
  Family Resource Desk
  Stanford undergraduate-run resource desk offering children and their families information about
  community resources

  Founding Member / Board of Directors                                                         1997–2010
  International Medical Options 501(c)(3)
  Nonprofit organization with the mission to provide networking and resources to physicians working
  internationally. Sponsored regional conferences to educate medical personnel about international medical
  options.

  Co-President                                                                                 2004–2005



                                                                                           NE Wang - 5
                                                                                                             11
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 14 of 65 Page ID
                                 #:32574


  Spanish Immersion Palo Alto Parents Association (SIPAPA)

  Coordinator / Founder                                                                       2000–2002
  Bambara-Lorde Program
  Co-founded and coordinated an internship program partnering artists with community health clinics to use
  different art forms as a community organizing and educational tool.

  Boards, Consultancies:

  Board Member                                                                            11/2018-present
  Rise Together Education
  Palo Alto, California
  Non-profit dedicated to improving college graduation rates by providing mentoring and financial
  resources to low-income Palo Alto High School students and graduates.

  Physician Consultant                                                                 09/2016-9/2017
  Acumen LLC, Burlingame, California
  Company with mission to improve the information available to policymakers who design health and
  welfare programs at all levels of government. (5% FTE)

  Board Member                                                                              12/2011–10/2015
  Sustainable Science Institute, San Francisco, California
  Nonprofit organization with the mission to build scientific capacity and human resources to control and
  prevent infectious disease, improve public health infrastructure and ultimately the health status of a
  population in resource-poor settings

  Board Member                                                                                 2011–2014
  Helianthus Media
  Nonprofit for production of medical documentaries

  Physician Consultant                                                                        03/2010
  University of Wisconsin/Ethiopia Emergency Medicine Twinning Project/ American International Health
  Alliance (AIHA)

  Physician Consultant                                                                            04/2005
  Site visit and program evaluation,
  Child Family Health International, Oaxaca, Mexico

  Board Member                                                                                 2000–2002
  Stanford Arboretum Children’s Center

  Advisory Board Member                                                                        1996–1999
  Arbor Free Clinic, Stanford, California

  Regional or National Advisory Committees:

  California Emergency Medical Services for Children (EMSC)                                   2014-present
  Technical Advisory Committee

  State Trauma System Development Work Group                                                   2014 - 2015
  Regional Network development and re-triage


                                                                                            NE Wang - 6
                                                                                                              12
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 15 of 65 Page ID
                                 #:32575


  (California Emergency Medical Services Authority)

  Agency for Healthcare Research and Quality (AHRQ) ED quality indicators work group       2012–2014
  with Stanford Primary Care Outcomes Research Group (Clinical Lead)

  AHRQ-funded ED primary care quality indicator work group                                 2009–2011
  with Stanford Primary Care Outcomes Research Group

  California Emergency Medical Services Authority                                          2010–2011
  EMS Information Systems Data Advisory Group

  Regional or National Research Networks:

  Emergency Medicine Network (EMNet)
  State Coordinator for national survey on pediatric emergency care                             2016

PROFESSIONAL SERVICE

  Child Welfare Expert:
  Center for Human Rights and Constitutional Law                                       7/2018-present
  Flores vs. Barr
  Data analysis                                                                             on-going

  Manuscript Review:

  Academic Emergency Medicine
  Annals of Emergency Medicine (invited regular reviewer 2016)
  BioMed Central (BMC) Pediatrics
  BioMed Central (BMC) Emergency Medicine
  Hospital Pediatrics
  Injury
  JAMA Pediatrics
  Journal of Adolescent Health
  Journal of Pediatric
  New England Journal of Medicine
  Pediatric Pulmonology
  Pediatrics
  PLOS One
  Prática Familiar Rural (Rural Family Practice)
  Prehospital Emergency Care
  Western Journal of Emergency Medicine
  WHO Bulletin

  Abstract Review:
  American Public Health Association (APHA) Annual Meeting 2018                                 2018
  International Health, Mental Health, Injury Control and Emergency Health Services,
  Academic and Practice Linkages in Public Health Caucus programs

  Editorial Board:


                                                                                        NE Wang - 7
                                                                                                        13
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 16 of 65 Page ID
                                 #:32576


  Pediatric Emergency Medicine Reports                                                    2015-present

  Grant/Fellowship Review (International/National):
  PSI Foundation (Physicians of Ontario)                                                           2019
  NIH, National Institute on Minority Health and Health Disparities R13 Conference Grant Review    2015
  NIH, Healthcare Delivery and Methodologies Integrated Review Group                               2012
  Alberta Heritage Foundation for Medical Research                                                 2009

  Moderator:
  SAEM, Annual Conference, Orlando, FLA Abstract Session                                          8/2017

  Stanford University and School of Medicine Service:

  University Committees:
  Faculty Steering Committee of the Haas Center for Public Service                       8/2017-8/2020
  Student-Initiated Courses (SIC) Faculty Selection Committee                                2005-2018

  School of Medicine Service:
  Medical School Admissions Applicant Review                                                2012–2016
  Stanford School of Medicine, Women in Medicine Mentor                                     2010–2011
  School of Medicine Faculty Senate; Department Senator                                     2009–2012
  Medical School Admissions Panel Member                                                    2005–2007

  School of Medicine Service/Committees:
  Stanford Medical Scholars Annual Poster Competition Judge                                    5/2018
  Clinical Faculty Appointments and Promotions Committee (Alternate)                      2018-present
  McCormick Fellowship Selection Committee:                                               2017-present
          A fellowship with the mandate to support women in academic medicine
  Adjunct Clinical Faculty Appointments and Promotions Committee                          2017-present
  Stanford Office of Faculty Development and Diversity Liason                             2017-present
  Child Injury Prevention Committee (Stanford Children’s Health)                          2014-present
  Stanford Community Scholars Review Committee Member                                      2009–2012
  Member, Family Advocacy Program (FAP), LPCH                                               2003-2015
  Stanford Systems Investigators in Surgery, Trauma and Emergency Medicine (SISTEM)        2010–2011
  Founding Member

  Departmental Service:
  ED Academic Affairs Co-Director                                                         2015-present
  ED Appointment and Promotions Committee, Co-Chair                                       2016-present
  ED Young Faculty Mentoring Program Lead                                                 2018-present

  Departmental Committees:
  ED Patient Family Advisory Committee                                                      2016-2017
  Pediatric Emergency Medicine Quality Assurance Committee                                  1996–2015
          Committee Vice-Chair                                                              2003–2015
          Committee Chair                                                                   1996–2003

  Grant/Fellowship Review:
  McCormick Advanced Postdoctoral Fellowship Selection Committee.                         2017-present
        Stanford fellowship to support women in academic medicine



                                                                                         NE Wang - 8
                                                                                                           14
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 17 of 65 Page ID
                                 #:32577


  Child Health Research Institute (CHRI) Clinician Educator Research Grants,                2014-present
         Stanford University
  CHRI MD Training Support Awards, Stanford University                                              2013

  Other Academic Service:
  Planning Committee Member                                                                   2000–2001
  Bay Area International Health Interest Group
  2001 Conference “Globalization and Health: Who Owes What to Whom?”

TEACHING

  International/National/Stanford Course Directorships:

  Course Director                                                                         04/26-28/2018
  Advanced Pediatric Life Support (APLS) Course
  Two day course for 30 residents in Pediatrics, Emergency Medicine and Anesthesia
  Centre Hospitalier Universitaire Kigali University of Rwanda

  Course Director                                                                           04/23-24/2018
  Advanced Pediatric Life Support (APLS) Train the Trainer Course
  Two and a half day course for 11 chief residents and faculty in Pediatrics, Emergency Medicine and
  Anesthesia
  Centre Hospitalier Universitaire Kigali University of Rwanda

  Course Director
  Pediatric Advanced Life Support Skill Workshops                                                11/2015
  5 half-day workshops for MDs and nurses
  Congreso Internacional de Pediatria y Nutricon/
  Jornadas de Enfermeria
  Santo Domingo, Ecuador

  Course Director                                                                                02/2015
  Advanced Pediatric Life Support (APLS) Course (Conducted in Spanish)
  One day course for 12 Ecuadoran Pediatric Critical Care Fellows
  Laude in Pediatric Critical Care
  Universidad San Francisco de Quito, Ecuador

  Course Director
  Advanced Pediatric Life Support (APLS) Course (Conducted in Spanish)                           05/2014
  Three 1.5-day courses for 30 Ecuadorean Family Medicine Residents
  Andean Health and Development/Saludesa
  Santo Domingo, Ecuador

  Course Director                                                                             2013–2014
  Advanced Pediatric Life Support (APLS) and Simulation CME course
  American Academy of Pediatrics (AAP) certified
  Stanford School of Medicine, Pediatric Emergency Medicine
  (Course dates: 03/2013, 09/2013, 03/2014)

  Course Director and Advisor                                                                 2006-2007



                                                                                           NE Wang - 9
                                                                                                            15
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 18 of 65 Page ID
                                 #:32578


  Pediatric Advanced Life Support (PALS) Provider and Instructor Course (Conducted in Spanish)
  Child Family Health International, Puerto Escondido, Mexico
  (4 courses in 2006)

  Stanford University Courses:

  Faculty Leader (with Dr. S. Gaulocher)                                                 Summer 2016
  Community, Health and Learning through Service in Sri Lanka
  Bing Overseas Summer Seminars and Special Programs

  Faculty Leader (with Dr. S. Gaulocher)                                              Spring/Fall 2016
  Community, Health and Learning through Service in Sri Lanka Pre and post seminar
  Bing Overseas Summer Seminars and Special Programs

  Course Co-Director (with Drs. S. Lippert and J Bruce)                                   Winter 2016
  Social and Environmental Determinants of Health
  Community Health Concentration Course (3u), Stanford Medical school

  Course Director                                                                         2013-present
  Social Emergency Medicine Boot Camp and Service Learning Course (Undergraduates)
  1-2u; 1 quarter per year, Stanford University

  Course Director                                                                           2006–2007
  Population Health Thread of Practice of Medicine, Stanford Medical School

  Course Director                                                                           2001–2009
  Medical Experiences in Foreign Lands
  Sophomore Seminar, Stanford University (every other year)

  Course Director                                                                           2000–2003
  International Health, Human Biology, Stanford University

  Seminar Series
  The Political Determinants of Health and Tools for Health Advocacy                       Spring 2017

  International Medicine Lecture Series, Stanford Medical School                          Winter 2000

  Stanford University Student-Initiated Courses - Faculty Advisor:
  Health in India HB9                                                                       2005, 2007
  Community Health HB11                                                               2005, 2007, 2010
  Health in Nepal                                                                                 2004

  Stanford Emergency Medicine and Pediatrics Residencies:

  Coordinator                                                                   1999–2008, 2010–2012
  Pediatric Emergency Medicine Curriculum,
  Pediatric Residency Program LPCH, Stanford CA

  Coordinator                                                                   1999–2008, 2010–2012
  Pediatric Emergency Medicine Curriculum,



                                                                                       NE Wang - 10
                                                                                                         16
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 19 of 65 Page ID
                                 #:32579


  Stanford/Kaiser Emergency Medicine Residency Program Stanford CA

  Coordinator                                                                                     2002
  LPCH Pediatric Residency Advocacy Program

  Stanford Pediatric Emergency Medicine Fellowship:

  Director                                                                               2017-present
  Research Curriculum
  Clinical Research Design (1st year) and Biostatistics (2nd – 3rd year)

PRESENTATIONS/LECTURES/OTHER FORMATS


  International/National Invited Symposia/Workshops/Roundtables/Other:

  Kahan A, Woods JB, Hazeldean S, Dowd N, Swan S, Wang NE. Erosion of Civil Rights and its Impact
  on US Families and Children. Invited to participate in Round Table Session at the American
  Association of Law Schools (AALS) Conference, Wash DC, January 2020.

  Augustine K, Binford W, Wang N, Matlow R. Countering the Evil of Family Separation: Crowd-
  sourcing Legal, Medical, and Mental Health Assistance for Detained Children. Migration,
  Displacements and Diasporas Track. Presentation at Latin American Studies Association Annual
  Conference, Boston, MA, May 2019.

  Binford W, Wang N, Wise P. Workshop: Conducting Trauma- Informed Interviews of
  Immigrant Children. Presentation at the American Bar Association (ABA) National Conference on
  Access to Justice for Children and Families, Tyson’s Corner, VA, April 2018.

  Gaulocher S, Ramarea T, Ariyarate V, Wang NE, Oshima S. Participatory Photo Mapping in a
  Community Engaged Learning Course: Community, Health and Learning Through Service in Sri
  Lanka. Round Table Presentation at American Pubic Health Association Annual Meeting, San Diego,
  CA, Nov 2018.

  Gaulocher S, Oshima S, Adkins T, Ramarea T, Jeyapragasan K, Wang NE. Community Health and
  Learning Through Service in Sri Lanka. Team Inquiry/Symposium Presentation to C2UExpo2017
  Conference. Vancouver, BC Canada, May 2017. (C2UExpo is a biannual conference that explores
  the edge of community-college-university partnerships as catalysts for social innovation.)

  International Invited Lectures/Courses:

  “Evaluación Pediátrica;” “Maltrato Infantile;” “Sistema Nervioso Central”                   1/2019
  Advanced Pediatric Life Support
  Universidad San Francisco de Quito, Ecuador

  Pediatric Emergency Medicine and Advanced Pediatric Life Support (APLS) Module             11/2017
  Myanmar Post Graduate Education Program in Emergency Medicine                              11/2016
  2 week lecture series
  Yangon, Myanmar

  Pediatric Trauma Module: Theory and Practice (Conducted in Spanish)                  02/17-27/2015


                                                                                      NE Wang - 11
                                                                                                         17
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 20 of 65 Page ID
                                 #:32580


  Talks, Discussions and Simulations
  Laude in Pediatric Critical Care Fellowship
  Universidad San Francisco de Quito, Ecuador

  Age-based Differential Diagnosis of Abdominal Pain                                              1/2015
  Center for Primary Care and Education
  Family Medicine and Emergency Medicine Fellowship Programs
  United Family Healthcare
  Beijing, Shanghai, Ulaanbaatar, People’s Republic of China
  (Virtual learning series)

  “A Brief Overview of Pediatric Major Trauma. The Emergency Department Phase of Care“            10/2014
  Also Co-Chair of Pediatric Trauma Management and Emergency Medicine Path
  BIT’s 2nd Annual World Congress of Pediatrics-2014
  Hosted by Information Research Center of International Talents, China State Administration of Foreign
  Experts Affairs; National Center for Women and Children’s Health, Shanxi Children’s Hospital
  Taiyuan, People’s Republic of China

  “Evaluación Pediátrica;” “Trauma”                                                              05/2014
  Advanced Pediatric Life Support (APLS) Course
  Andean Health and Development/Saludesa
  Santo Domingo, Ecuador

  “Convulsiones Pediátricas”                                                                     02/2012
  “Actualization de Reanimacion Cardiopulmonar Neonatal”
  Instituto de Salud, Jurisdicción Sanitaria No. 11, Chiapas, Mexico

  “Avances de el Manejo de la Vía Aérea Pediatrica”                                              03/2007
  Hospital de Niños Nacional, Habana, Cuba

  National Invited Lectures:

  “What You Need on Social Needs: The Top 10 Social Emergency Medicine Papers of 2018”            5/2019
  with Harrison Alter and Jahan Fahimi
  Society for Academic Emergency Medicine (SAEM) Annual Meeting, Las Vegas, Nevada

  “Age-based Differential Diagnosis of Pediatric Altered Level of Consciousness”                 4 /2019
  “Medically Complex Kids: Tracheostomy Cases”
  “Medically Complex Kids: Gizmos and Gadgets: G-tubes, CSF shunts, Baclofen Pumps”
  Stanford 20th Symposium on Emergency Medicine, Maui Hawaii

  “What You Need on Social Needs: The Top 10 Social Emergency Medicine Papers of 2017”            5/2018
  with Harrison Alter and Jahan Fahimi
  Society for Academic Emergency Medicine (SAEM) Annual Meeting, Indianapolis, Indiana

  “Age-based Differential Diagnosis of Limp”                                                      3/2018
  Stanford 19th Symposium on Emergency Medicine, Kaui Hawaii

  “What Next? From the Principles to the Practice of Social Emergency Medicine.”                 09/2017
  Commentary on “Principals of Social Emergency Medicine”
  Inventing Social Emergency Medicine Conference,


                                                                                         NE Wang - 12
                                                                                                            18
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 21 of 65 Page ID
                                 #:32581


  American College of Emergency Physicians/RWJ/EMF, Dallas TX

  “What You Need on Social Needs: The Top 10 Social Emergency Medicine Papers of 2016”           5/2017
  with Harrison Alter and Jahan Fahimi
  Society for Academic Emergency Medicine (SAEM) Annual Meeting, Orlando Florida

  “Age-based Differential Diagnosis of Abdominal Pain”                                           3/2017
  Stanford Symposium on Emergency Medicine & Critical Care, Maui Hawaii

  Respiratory adjunct workshop; “Medical Emergencies”                                        08/2015
  Pediatric Advanced Life Support (PALS)/Advanced Pediatric Life Support (APLS) Simulation Course
  Stanford University School of Medicine, Stanford, California

  “Pediatric Assessment”                                                                        03/2014
  Advanced Pediatric Life Support (APLS) Simulation Course
  Stanford University School of Medicine, Stanford, California

  “Children with Special Health Care Needs”                                                     03/2013
  Advanced Pediatric Life Support (APLS) Simulation Course
  Stanford University School of Medicine, Stanford, California

  “Pediatric Specific Disease: Cases You Don’t Want to Miss”
  Stanford Symposium on Emergency Medicine & Critical Care                                       5/2010
  Stanford Xtreme Emergency Medicine Conference                                          9/2007, 9/2008

  Pediatric Procedures Lab
  Stanford Symposium on Emergency Medicine & Critical Care        4/2002, 5/2010, 3/2017, 3/2018, 4/2019
  Stanford Xtreme Emergency Medicine Conference                                           9/2007, 9/2008

  “Pediatric Rashes, Pediatric Literature Update”                                                5/2008
  Stanford Symposium on Emergency Medicine & Critical Care

  “Pediatric Literature Update 2006: Articles That Will Change Your Practice”                    4/2006
  Stanford Symposium on Emergency Medicine & Critical Care

  “Pitfalls in Pediatric Infectious Disease”                                                     4/2002
  Stanford Symposium on Emergency Medicine & Critical Care

  “International Medical Options”                                                                1/1997
  Stanford Symposium on Emergency Medicine & Critical Care

  Grand Rounds (National Invited Lectures):

  “Social Emergency Medicine. It’s all Context: What, Where, How, Why, When and Who.”           11/2018
  University of Texas at Austin, Dell Medical School
  Pediatric Emergency Medicine Grand Rounds

   “10 Ways Children Are Different From Adults”                                                 10/2013
  “Age-based Differential Diagnosis of Abdominal Pain in Children”
  Stanford Pediatric Emergency Medicine Grand Rounds



                                                                                        NE Wang - 13
                                                                                                           19
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 22 of 65 Page ID
                                 #:32582


  “Pediatric Specific Disease: Cases You Don’t Want to Miss”                                   12/2011
  Emergency Medicine Grand Rounds
  Feinburg School of Medicine, Northwestern University, Chicago

  “Access: Health Care Access for the Immigrant Uninsured”                                     10/2002
  Stanford Department of Emergency Medicine Grand Rounds

  Regional Invited Lectures:

  “Political Determinants of Health: Immigration and Detention of Children in the Age of Trump” 11/2018
  West Coast Social Emergency Medicine Fellowship Consortium Journal Club

  “Airway Panel Discussion”                                                                     8/2018
  Regional Pediatric Critical Care Medicine Boot Camp

  “Inquiries into Pediatric Trauma Care in California”                                          5/2018
  California Emergency Medical Services Trauma Summit

  “Pediatric Trauma: Primary Triage, Transfer and Under-triage Patterns in California”          1/2018
  California Emergency Medical Services for Children (EMS-C)

  “Pediatric Trauma Prevention”                                                                 9/2014
  3rd Annual Bay Area Emergency Medicine Conference

  Panelist and Breakout discussion leader                                                       2/2011
  Pediatric Trauma and Access to Care Summit UC Davis/UCLA

  “Disparities in Pediatric Trauma Care in California - Update”                                 1/2010
  California Emergency Medical Services for Children (EMS-C), Technical Advisory Committee

  “Disparities in Pediatric Trauma Care”                                                       10/2009
  Santa Clara Valley 9th Annual Trauma Seminar-Pediatric Trauma

  “Disparities in Pediatric Trauma Care”                                                        1/2007
  California Emergency Medical Services for Children (EMS-C), Technical Advisory Committee

  Local Lectures/Workshops:
  Stanford-Kaiser Emergency Medicine Residency or LPCH Pediatric Residency unless otherwise noted.

  1. “Children on the Border: Taking Action”
          Dept of Pediatrics Town Hall
          with Lisa Chamberlain, Fernando Mendoza, and Paul Wise 7/2019
  2. “Medically Complex Kids: Kids with Tracheostomy”
          11/2018
  3. CNS infection workshop – small group facilitator
  Stanford Medical School Medical Microbiology Course
          10/2017, 11/2018
  4. “What Does a Career in Pediatric Emergency Medicine Look Like?”
          Pediatric Subspecialty Series, Stanford Medical School
          10/2018



                                                                                         NE Wang - 14
                                                                                                          20
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 23 of 65 Page ID
                                 #:32583


  5. “Introduction to Emergency Medicine and Social Emergency Medicine”
  Stanford Summer Community College Premedical Program
           7/2018
  6. “Emergency Medicine History and Physical - workshop”
  Envision (Stanford Summer Program to introduce high school students to Emergency Medicine)
           7/2018
  7. “Pediatric MSK Tutorial”
           9/2017
  8. “What You Need on Social Needs: The Top 10 Social Emergency Medicine Papers of 2016”
           5/2016
  9. “Immigration Policy, Emergency Medicine and How to Care For Our Patients”
           with Dana Weintraub, Kate Stanford and Jennifer Newberry
           5/2016
  10. “The Reality of Data: Where do Administrative Data Come From?”
           9/2015, 11/2016, 1/2018 Stanford Health Policy PhD Program
  11. “Age-based Differential Diagnosis of Altered Level of Consciousness and Seizures.”
           5/2017, 3/2018, 12/2018 (Pediatric Emergency Medicine Fellows)
  12. “Social Emergency Medicine and Population Health Series: Overview”
           8/2015, 10/2016
  13. “Age-based Differential Diagnosis of Abdominal Pain“
           12/2014, 1/2017, 4/2017 (LPCH pediatric residency)
  14. “Pediatric Major Trauma. The Emergency Department Phase of Care“
           10/2014 Stanford Medical School
  15. “The Population Health Approach to Accidents and Injury with a Focus on Children”
           10/2011 Stanford Medical School
  16. “PEM Dermatology Basics: The Classic and the Deadly”
           11/2010
  17. “Dermatologic Manifestations of Pediatric Infectious Disease”
           12/2008
  18. “Pediatric Procedural Sedation: Do It”
           1/2008
  19. “PEM Case Studies”
           4/2008
  20. “Pediatric Ear Nose Throat Emergencies”
           1/2000; 10/2007
  21. “Parasites and Lifestyles”
           11/1999; 10/2005
  22. “Pediatric Obstetrical and Gynecologic Emergencies”
           3/2005
  23. “Pediatric GI Emergencies”
           6/2003 Stanford Primary Care Associate Program
  24. “Pediatric Emergency Medicine Orientation”
           7/2001; 7/2002; 7/2003
  25. “Pediatric Codes/Introduction to Code Cart”
           9/1999; 9/2001
  26. “Endocrinology in Context: Endocrine Emergencies”
           3/1995; 5/1997/11/2001
  27. “Pediatric Trauma and Airway”
           10/2001 Stanford Life flight/Medical Transportation Program
  28. “Reactive Airway Disease in Kids”
           9/2000


                                                                                      NE Wang - 15
                                                                                                     21
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 24 of 65 Page ID
                                 #:32584


  29. “Pediatric Orthopedics”
          10/2000
  30. “Pediatric Toxicology Pearls”
          3/1999
  31. “RSV Induced Apnea”
          12/1999
  32. “Turn on the Lytes: ED Management of Electrolyte Disorders”
          5/1996; 6/1999
  33. “Chest Pain in Children”
          4/1998 Children’s Hospital Oakland Residency
  34. “Management of Acute Myocardial Infarction”
          5/1998 Children/s Hospital Oakland Pediatric Emergency Medicine group
  35. “Strains, Sprains and Pains”
          1/1997
  36. “Arthropod Infections, Envenomations and Infestation”
          10/1996
  47. “Headaches over Headaches”
          2/1996

ADVISING AND MENTORING

  Society for Academic Emergency Medicine:
  Women in Academic Emergency Medicine                                                        2012–2013
  Regional Mentor

  Stanford Department of Emergency Medicine
  Early Faculty Mentoring Program                                                         8/2018-present
  Project Lead

  Graduate Students and Fellows:

  Pediatric Intensive Care Fellowship:
  Quynh Phan Nguyen (Research advisor)                                        Anticipated graduation 2020
  “Epidemiology and outcomes of pediatric unintentional falls presenting to US Emergency Departments:
  What role do developmental disabilities play?

  Social Emergency Medicine and Population Health Fellowship:
  Erik S. Anderson                                                                       Graduated 2016
        Attending Physician, Shiprock, Arizona (Indian Health Services) (2016-2019)
        Medical Director, Shiprock, Arizona (Indian Health Services) (2017-2019)
        Attending Physician Alameda County Hospital (2019-present)

  Jennifer Newberry                                                                      Graduated 2014
        Stanford Emergency Medicine Faculty (2014-)

  Stanford Health Care Research Policy Masters Program:
  Kit Delgado (Thesis Committee and advisor)                                           Graduated 2012
        Assistant Professor, Department of Emergency Medicine, University of Pennsylvania

  Stanford Epidemiology Masters Program:



                                                                                         NE Wang - 16
                                                                                                            22
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 25 of 65 Page ID
                                 #:32585


  Jessica Pierog, MD (Thesis Committee and advisor)                                      Graduated 2011
  “Teaching Effective CPR, Squeezing New Life into an Old Procedure”
        Stanford Emergency Medicine Faculty (2014-2016)

  Stanford Emergency Medicine Residency Program:
  David Kim                                                                 Anticipated graduation 2020
  Shyam Mohan Sivasankar                                                                Graduated 2017
          Fellow Pediatric Emergency Medicine, Austin Children’s (2017-)
  Joshua Elder                                                                          Graduated 2015
          Robert Wood Johnson Clinical Scholar, Yale School of Medicine (2015-2017)
          Assistant Professor, University of California Davis (2017-)
  Stacie Solt                                                                           Graduated 2013
          Fellow in Addiction Medicine, Stanford University School of Medicine (2013-2014)
  Jennifer Newbury                                                                      Graduated 2013
          Fellow in Social Emergency Medicine, Stanford Emergency Medicine (2013-2014)
          Stanford Emergency Medicine Faculty (2014-)
  Lauren Paige Sokolsky                                                                 Graduated 2012
  Yuemi An                                                                              Graduated 2011
        Fellow in Simulation and Pediatric Emergency Medicine,
        Northwestern University, Chicago (2013–2016)
        Assistant Professor, Pediatrics (Emergency Medicine), Feinberg School of Medicine (2016-)
  Jonathan Vlahos                                                                       Graduated 2007
  John Morehouse                                                                        Graduated 2006
        Recipient of Yale J & J Fellowship to South Africa (2005)
  Veronique Au                                                                          Graduated 2004
  Kimberly Levin                                                                        Graduated 2003

  Stanford Pediatrics Residency:
  July Lee                                                                    Anticipated graduation 2020
    (Advocacy Project Advisor: Influence of Immigration Status on Pediatric Access to Emergency Care)
  Ashley McCullough                                                           Anticipated graduation 2020
  Chisom Agbim                                                                            Graduated 2018
        Fellow, Pediatric Emergency Medicine Childrens Hospital Oakland/UCSF Benioff (2018-)
  Lori Ellen Rutman                                                                       Graduated 2011
        Fellow, Pediatric Emergency Medicine University of Washington (2011–2014)
        Assistant Professor, Pediatric Emergency Medicine, Seattle Children’s Hospital (2014-)
  Rebekah Burns                                                                           Graduated 2010
        Fellow Pediatric Emergency Medicine Children’s Memorial, Chicago (2010-2012)
        Assistant Professor, Pediatric Emergency Medicine, Seattle Children’s Hospital (2013-)

  Stanford Medical School – Valley Fellowship Program:
  Program for medical students to develop and implement a program in conjunction with Santa Clara
  Valley Community Partner and Stanford Center for Population Health Sciences and Office of Community
  Engagement
  Emilia Ling                                                               Anticipated graduation 2021
  “Sharing Care: Improving Connections and Referral Systems Between Stanford Help Desk and
  Community Primary and Dental Care Centers”

  Stanford Medical School – Medical Scholars Program:
  Laura Simko                                                                Anticipated graduation 2022



                                                                                         NE Wang - 17
                                                                                                            23
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 26 of 65 Page ID
                                 #:32586


  “An investigation into ED boarding of psychiatric patients in US emergency departments

  Katherine Lauren Cassillas                                               Anticipated graduation 2021
  “State-Level Analysis of Young Adult Emergency Department Utilization for Psychiatric Diagnoses
  under the Early Affordable Care Act Medicaid Expansion.”

  Nicholus Warstadt                                                                      Graduated 2018
  Faculty Advisor for Stanford University Medical Scholar,
  “Predictors and Outcomes of Specialized Treatment Center Utilization by California Youths with Burn
  Injuries”

  Mackensie Yore                                                                         Graduated 2017
  Faculty Advisor for Stanford University Medical Scholar,
  “Design and Evaluation of a Social Services Help Desk in the Santa Clara Valley Medical Center
  Emergency Department.”
          Resident Emergency Medicine, UCSF Fresno (2017-)

  Ibrahim Hakim                                                                            Graduated 2017
  Faculty Advisor for Stanford University Medical Scholar,
  “Variation in Treatment of Pediatric Injury by Hospital Trauma Status”
          Resident Internal Medicine, Case Western (2017-)

  Frances Chen                                                                             Graduated 2017
  Faculty Advisor for Stanford University Medical Scholar,
  “A Pilot Study of an Emergency Department-Based Insurance Linkage Program”
          Intern Medicine Prelim, UCSD (2017-2018)
          Resident Anesthesiology, Massachusetts General Hospital (2018-)

  Carson Burns                                                                             Graduated 2016
  Co-Faculty Advisor for Stanford University Medical Scholar,
  “Effect of Affordable Care Act (ACA) on young adult frequent ED users”
          Resident, Pediatrics Seattle Children’s Hospital (2016-)

  Rachel Rizal                                                                         Graduated 2016
  Faculty Advisor for Stanford University Medical Scholar,
  “The Effect of Computerized Alcohol Screening and Brief Intervention on Alcohol Consumption in
  Adolescent Patients in the Emergency Department”
          Resident, Harvard Affiliated Emergency Medicine Program (2016-)

  Lara Vogel                                                                               Graduated 2015
  Faculty Advisor for Stanford University Medical Scholar,
  “Pediatric Trauma Transfers in California: Disparities in access and efficiency”
          Resident, Harvard Affiliated Emergency Medicine Program (2015-)

  Mia Kanak                                                                          Graduated 2015
  “Evaluation of an Emergency Department-based Health Insurance Enrollment Program for Children:
  Rate of Linkage, Retention After Initial Linkage, and Healthcare Utilization”
          Resident, Pediatrics, Boston Children’s Hospital (2015-)

  Michael Yokell                                                                           Graduated 2015
  Faculty Advisor for Stanford University Medical Scholar,


                                                                                           NE Wang - 18
                                                                                                            24
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 27 of 65 Page ID
                                 #:32587


  “National rates of under- and over-triage of trauma”
     Resident, Emergency Medicine, University of Pennsylvania (2015-)

  Anna Arroyo Chen                                                                             Graduated 2011
  Faculty Advisor for Stanford University Community Scholar,
  “Social disparities in the incidence of serious trauma: A total population study of California children,
  2008”
     Resident, Internal Medicine, UCSF (2011-2015)
        Fellow, Allergy and Immunology, Massachusetts General (2017-)

  Thomas Tsai                                                                            Graduated 2010
  Faculty Advisor for Stanford University Medical Scholar,
  “Reducing Radiation Exposure: Clinical Features and Reliability of a Sonographically Normal Appendix
  in Ruling Out Pediatric Acute Appendicitis”
      Resident, Clinical Fellow Surgery, Brigham and Women’s Hospital (2010-)

  Naresh Ramarajan                                                                         Graduated 2009
  Faculty Advisor for Stanford University Medical Scholar,
  “Interdisciplinary Initiative to Reduce Radiation Exposure in Children: Evaluation of Appendicitis Using
  a Staged US and CT Protocol”
      Resident, Internal and Emergency Medicine, UCLA (2009-)

  Matthew Mendenhall                                                                        Graduated 2006
  Faculty Advisor for Stanford University Community Scholar,
  “Water in Malawi: The Sustainability of Shallow Wells, 2005”
     Resident, Emergency Medicine, Denver General (2006-2010)

  Prasanna Ananth                                                                      Graduated 2008
  Faculty Advisor for Stanford University Community Scholar,
  “Feasibility of an Emergency Department-Based Educational Intervention for Acute Asthma, 2005“
      Resident, Pediatrics, Boston Children’s Hospital (2008-2011)
      Instructor, Pediatrics, Harvard Medical School

  Melissa Enriquez                                                                    Graduated 2007
  Faculty Advisor for Stanford University Medical Scholar,
  “Comparing Diagnostic Strategies for Chlamydia, Gonorrhea, and Trichomoniasis: Data From an Urban
  Primary Health Care Center in Sao Paulo, Brazil 2005”
      Resident, Radiology, Stanford and UCLA Medical Center (2007-2011)

  Melissa Enriquez                                                                      Graduated 2007
  Faculty Advisor for Stanford University Traveling Medical Scholar,
  “HAART in Brazil: The Challenge of Universal Access in a Context of Social Inequity 2003”

  Mana Golzari                                                                              Graduated 2006
  Faculty Advisor for Stanford University Medical Scholar,
  “Pediatric Emergency Medicine Follow-up Compliance Study 2002 and 2003”
        Resident, Pediatrics, UCSF (2006-2009)

  Undergraduates:

  Leadership In Health Disparities Early Matriculation


                                                                                             NE Wang - 19
                                                                                                                25
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 28 of 65 Page ID
                                 #:32588


  Program                                                    Summer 2009, 2010, 2013, 2015, 2016, 2019
  Mentor
  Nelson Alvaro Amorin (2016)
  Matt Schoen (2015)
  Emily Pang (2019)

  Stanford University Undergraduate Research Project Faculty Sponsor:
  Tanya Haj-Hassan                                                                          2005–2006
        “Local Neonatal Mortality in Jordan”
  Ben Fohner                                                                                2005–2006
        “Local Counterpart Participation in Non-Profit Medical Organizations in Honduras”
  Erin Palm                                                                                      2003
        “Community Integration of Health Care Facilities in Ecuador”

  Thesis Reader: Stanford Human Biology Program:
  McKenzie Wilson                                                                           2013–2014
        “Burn Epidemiology in South Africa”
  Tanya Haj-Hassan                                                                          2005–2006
        “Neonatal Mortality in Jordan”
  Ben Fohner                                                                                2005–2006
        “Local Counterpart Participation in Non-Profit Medical Organizations in Honduras”
  Sean Martin                                                                                    2001
        “Blunt Trauma Victims with PEA: Poor Ending Assured”

  Human Biology Concentration Faculty Advisor:

  Hannah Obasi                                                                          Graduated 2013
  Rachel Lee                                                                            Graduated 2011
  Griffen Gorsky                                                                        Graduated 2011
  Tanya Haj-Hassan                                                                      Graduated 2006
        Rhodes Scholar 2006
        JE Wallace Sterling Award for Scholastic Achievement 2006
        Oxford Medical School, 2013
        Residency Pediatrics, Children’s Hospital of Pennsylvania, 2016
  Ben Fohner                                                                            Graduated 2006
         Fullbright Fellowship
  Stacy Zamboro                                                                         Graduated 2006
  Archana Pasupuleti                                                                    Graduated 2005
         Ford Fellowship 2005
  Laura Davis                                                                           Graduated 2003
        (Matriculated Medical School South Carolina 2006)
  Kristina Adachi                                                                       Graduated 2002
        (Matriculated U.C.L.A. Medical School 2005)
  Prasana Ananth                                                                        Graduated 2002
        (Matriculated Stanford Medical School 2003)
  Jenny Baca                                                                            Graduated 2002
  Yanina Greenstein                                                                     Graduated 2001
        (Matriculated Medical School Rochester 2006)
  Amber Johnson                                                                         Graduated 2001
  Danielle Jenkins                                                                      Graduated 2001
  Kelsey Mercier                                                                        Graduated 2001


                                                                                        NE Wang - 20
                                                                                                         26
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 29 of 65 Page ID
                                 #:32589


  Marcela Paquin                                                                        Graduated 2001
       (Matriculated Stanford Medical School 2006)
       (Residency in Pediatrics, University of Colorado 2009)
       (Fellowship Pediatric Emergency Medicine 2011-2014)
       (Instructor Pediatrics-Emergency Medicine 2014-)
  Anabel Ruiz                                                                           Graduated 2000
       (Matriculated Johns Hopkins Medical School 2002)

PUBLICATIONS

  Peer-reviewed articles - Original research: (72 published 2 accepted; 74 total)
  1. Wang NE, Newton C, Spain D, Pirrotta E, Thomas-Uribe M, Hospital and Regional Characteristics
     Associated with Under-triage of Injured Children in California (2005-2015): A Retrospective Cohort
     Study. Trauma Surgery and Acute Care Open In Press August 2019.
  2. Feltes M, Becker J, McCall N, Sivasankar S, Mbajumucyo G, Wang NE. Teaching how to teach in a
     train-the-trainer program. Accepted Journal of Graduate Medical Education May 2019.
  3. Bustamante G, Barragán E, Mantilla B, Soria S, Cabrera-Barona P, Quizhpe E, Jiménez Aguilar AP,
     Hinojosa Trujillo MH, Wang NE*, Grunauer M. Women’s awareness of obstetric warning signs in
     ecuador: a cross-sectional study of risk factors. Public Health. 2019 Jun 12;172:52-60. doi:
     10.1016/j.puhe.2019.04.013. [Epub ahead of print] PMID:31202092. *Participated in writing,
     analysis, critical revision of manuscript.
  4. Anderson ES, Ericksen MG, Wang, NE*, Dworkis D. Closing the Gap: Improving access to trauma
     care in New Mexico (2007-2017). The American Journal of Emergency Medicine. 2019 Feb 22. pii:
     S0735-6757(19)30116-0. doi: 10.1016/j.ajem.2019.02.030. [Epub ahead of print] PMID:30824273
     *Participated in writing, analysis, critical revision of manuscript.
  5. Gordon AJ, Sebok-Syer S, Dohn AM, Smith-Coggins R, Wang NE*, Williams SR, Gisondi MA.
     “The Birth of a Return to Work Policy for New Resident Parents in Emergency Medicine.” Academic
     Emergency Medicine. 2019 Mar;26(3):317-326. PMID: 30636353 *Participated in analysis plan,
     drafting of manuscript.
  6. Sheckter CC, Kiwanuka H, Pirrotta E, Curtin C, Wang NE. Increasing Ambulatory Treatment of
     Pediatric Minor Burns—The Emerging Paradigm for Burn Care in Children. Burns, 2019
     Feb;45(1):165-172. doi: 10.1016/j.burns.2018.08.031. Epub 2018 Sep 17. PMID: 30236815
  7. Ijaz N, Strehlow M, Wang NE*, Pirrotta E, Tariq A, Mahmood N, Mahadevan S. Epidemiology of
     patients presenting to a pediatric emergency department in Karachi, Pakistan. BMC Emergency
     Medicine. 2018 2018 Aug 3;18(1):22. PMID:30075749 *Participated in analysis plan, drafting and
     critical revision of manuscript.
  8. Hakim IS, Newton C, Schoen M, Pirrotta EA, Wang NE. Nationwide Assessment of Factors
     Associated with Non-operative Management of Pediatric Splenic Injury. The American Surgeon,
     May 2018: 84(5): 695-702. PMID:29966571
  9. Della Valle JM, Newton C, Kline RA, Spain DA, Pirrotta E, Wang NE. Research Letter: A Focus
     On Rapid Retriage Of Critically Injured Trauma Patients (2013-2015). JAMA Surg. 2017 Oct
     1;152(10):981-983. doi: 10.1001/jamasurg.2017.2178. PMID: 29966571.
  10. Arroyo A, Chee CP, Camargo CA, Wang, NE. In Practice: Where Do Children Die from Asthma?
      National Data from 2003-2015. The Journal of Allergy and Clinical Immunology. 2017 Sep 29. pii:
      S2213-2198(17)30716-X. doi: 10.1016/j.jaip.2017.08.032. [Epub ahead of print] PMID:28970087.



                                                                                         NE Wang - 21
                                                                                                          27
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 30 of 65 Page ID
                                 #:32590


  11. Huang Y, Kissee J, Dayal P, Wang NE*, Marcin J. Association between Insurance and Transfer of
      Injured Children from Emergency Departments. Pediatrics 2017 Oct;140(4). pii: e20163640. doi:
      10.1542/peds.2016-3640. Epub 2017 Sep 19. PMID:28928288. *Participated in development of
      methodology and analysis plan, drafting and critical revision of manuscript.
  12. Anderson ES, Galbraith JW, Deering LJ, Pfeil SK, Todorovic T, Rodgers JB, Forsythe JM, Franco R,
      Wang H, Wang NE*, White DAE. Continuum of Care for HCV Among Patients Diagnosed in the
      Emergency Department Setting. Clinical Infectious Disease 2017 Feb 16. doi: 10.1093/cid/cix163.
      [Epub ahead of print] PMID: 28207069 *Participated in critical revision of manuscript.
  13. Imler D, Norris C, Wang NE*, Sivasankar S, Vasanawala S, Bruzoni M, Quinn J. MRI vs.
      ultrasound as the initial imaging modality for pediatric and young adult patients with suspected
      appendicitis. Academic Emergency Medicine 2017 Feb 16. doi: 10.1111/acem.13180. [Epub ahead of
      print] PMID: 28207968 *Participated in analysis and interpretation of data, drafting and critical
      revision of manuscript.
  14. Davies SM, Schultz E, Raven M, Wang NE*, Stocks C, Delgado MK, McDonald KM. Development
      and Validation of Agency for Healthcare Research and Quality General Health Emergency
      Department Prevention Quality Indicators. Health Serv Res. 2017 Mar 30. doi: 10.1111/1475-
      6773.12687. [Epub ahead of print] PMID: 28369814. *Participated in analysis and interpretation of
      data, drafting and critical revision of manuscript.
  15. Fleischman RJ, Mann NC, Dai M, Holmes JF, Wang NE*, Haukoos J, Hsia RY, Rea T, Newgard
      CD. et al. Validating the Use of ICD-9 Code Mapping to Generate Injury Severity Scores. Journal of
      Trauma Nursing, 2017. 24(1):4-14. doi: 10.1097/JTN.0000000000000255. PMID: 28033134.
      *Participated in critical revision of manuscript.
  16. Nguyen HT, Newton C, Pirrotta EA, Aguilar C, Wang NE. Variations in Utilization of Inpatient
      Rehabilitation Services among Pediatric Trauma Patients. J Pediatr. 2017 Mar;182:342-348.e1. doi:
      10.1016/j.jpeds.2016.11.039. Epub 2016 Dec 8. pii: S0022-3476(16)31268-9. PMID: 27939128
  17. Ladd E, Shea KM, Bagley P, Auerbach PS, Pirrotta EA, Wang E*, Lipman GS. (December 07, 2016)
      Hydration Status as a Predictor of High-altitude Mountaineering Performance. Cureus 8(12): e918.
      doi:10.7759/cureus.918. PMID:28083462. *Participated in critical revision of manuscript.
  18. Vogel LD, Goertz L, Shani SS, Boots M, Dorval L, Wang NE. A Mobile-based Healthcare
      Utilization Assessment in Rural Ghana. Procedia Engineering 2016. (159):366-368.
  19. Keller C, Wang NE*, Imler DL,Vasanawala SS, Bruzoni M, Quinn JV. Predictors Of Nondiagnostic
      Ultrasound For Appendicitis. J Emerg Med. 2017 Mar;52(3):318-323.PMID: 27692650.
      *Participated in analysis and interpretation of data, drafting and critical revision of manuscript.
  20. Burns C, Wang NE*, Goldstein AB, Tina Hernandez-Boussard. Characterization of Young Adult
      Emergency Department Users: Evidence to Guide Policy. J Adolesc Health. 2016 Dec;59(6):654-661.
      doi: 10.1016/j.jadohealth.2016.07.011. PMID: 27613220. *Participated in analysis and
      interpretation of data, drafting and critical revision of manuscript.
  21. Elder JW, Delgado MK, Chung BI, Pirrotta EA, Wang NE. Variation in the Intensity of Care for
      Patients with Uncomplicated Renal Colic Presenting to US Emergency Departments. J Emerg Med.
      2016 Dec;51(6), pp. 628–635. PMID: 27720288.
  22. Anderson ES, Lippert S, Newberry JA, Bernstein E, Alter HJ, Wang NE. Addressing the Social
      Determinants of Health from the Emergency Department: The Practice of Social Emergency. West J
      Emerg Med. 2016 Jul;17(4):487-9. PMID: 27429706.
  23. Newgard C, Yang Z, Nishijima D, McConnell KJ, Trent S, Holmes JF, Mann NC, Hsia RY, Rea T,
      Wang NE*, Staudenmayer K, Delgado MK. The Cost Effectiveness of Field Trauma Triage Among


                                                                                          NE Wang - 22
                                                                                                            28
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 31 of 65 Page ID
                                 #:32591


      Injured Adults Served by Emergency Medical Services. J Am Coll Surg. 2016 Jun;222(6):1125-37.
      PMID: 27178369. *Participated in acquisition of data and critical revision of the manuscript.
  24. Shea KM, Ladd ER, Lipman GS, Bagley P, Pirrotta EA, Vongsachang H, Wang NE*, Auerbach PS.
      The 6-Minute Walk Test as a Predictor of Summit Success on Mount McKinley. Wilderness Environ
      Medicine. 2016 Mar;27(1):19-24. PMID: 26712335 *Participated in analysis and interpretation of
      data, drafting and critical revision of manuscript.
  25. Staudenmayer K, Wang NE, Weiser TG, Maggio P, Mackersie RC, Spain D, Hsia RY. The Triage
      of Injured Patients: Mechanism of Injury, Regardless of Injury Severity, Determines Final Hospital
      Destination. Am Surg. 2016 Apr;82(4):356-61. PMID: 27097630.
  26. Anoshiravani A, Saynina O, Chamgerlain LJ, Goldstein BA, Huffman LC, Wang NE*, Wise PH.
      Mental Illness Drives Hospitalizations for Detained California Youth: A Total Population Study.
      Journal of Adolescent Health. 2015 Nov;57(5):455-61. PMID: 26208862. *Participated in analysis
      and interpretation of data, drafting and critical revision of manuscript.
  27. Kanak M, Rutman L, Pirrotta E. Giammona M, Bermudez M, Wang NE. Emergency Department-
      Based Health Insurance Enrollment for Children: Does Linkage Lead to Insurance Retention and
      Utilization? Pediatric Emergency Care 2015 Mar;31(3):169-72.PMID: 6456644.
  28. Hasegawa K, Sullivan AF, Hirashima ET, Gaeta TJ, Fee C, Turner SJ, Massaro S, Camargo CA Jr,
      on behalf of the MARC-36 Investigators*. A multicenter observational study of US adults with acute
      asthma: Who are the frequent utilizers in the emergency department? J Allergy Clin Immunol Pract
      2014; Nov-Dec;2(6):733-740.e3. PMID: 25439365 *MARC-36 Investigator/Collaborator.
      Responsible for all aspects of Stanford site participation including all data acquisition, supervision of
      RA and editing of manuscript.
  29. Hasegawa K, Sullivan AF, Tsugawa Y, Turner SJ, Massaro S, Clark S, Tsai CL, Camargo CA Jr, on
      behalf of the MARC-36 Investigators* Comparison of U.S. emergency department acute asthma care
      quality, 1997-2001 and 2001-2012. J Allergy Clin Immunol 2015 Jan;135(1):73-80. PMID:
      25263233.* Responsible for all aspects of Stanford site participation including all data acquisition,
      supervision of RA and editing of manuscript.
  30. Hasegawa K, Cydulka RK, Sullivan AF, Langdorf MI, Nonas SA, Nowak RM, Wang NE*, Camargo
      CA Jr. Improved Management of Acute Asthma among Pregnant Women Presenting to the
      Emergency Department. Chest 2015 Feb;147(2):406-14. PMID: 25358070. *Responsible for all
      aspects of Stanford site participation including all data acquisition, supervision of RA; critical
      revision of manuscript.
  31. Yokell MA, Delgado MK, Zaller ND, Wang NE*, McGowan SK, Green TC. Prescription and Non-
      Prescription Opioid Overdose Presentations to US Emergency Departments. JAMA Intern Med. 2014
      Dec;174(12):2034-7. PMID: 25347221. *Participated in conception and design, acquisition of data,
      analysis and interpretation of data, drafting and critical revision of manuscript and supervision.
  32. Sullivan AF, Hasegawa K, Linnemann RW, Long AA, Teuber SS, Turner SJ, Massaro S, Camargo
      CA Jr, on behalf of the MARC-36 Investigators*. An update on U.S. asthma centers: 2013. Ann
      Allergy Asthma Immunol 2014; Oct;113(4):484-6.e1. PMID: 25129486 *MARC-36
      Investigator/Collaborator. Responsible for all aspects of Stanford site participation including all data
      acquisition, supervision of RA and editing of manuscript.
  33. Hernandez-Boussard T, Davies S, McDonald K, Wang NE. Inter-Hospital Facility Transfers in the
      US: A Nationwide Outcomes Study. J Patient Saf. 2014 Nov 13. PMID: 25397857.
  34. Vogel LD, Vongsachang H, Pirrotta E, Holmes JM, Sherck J, Newton C, D’Souza P, Spain DA,
      Wang NE. Variations in Pediatric Trauma Transfer Patterns in Northern California Pediatric Trauma
      Centers (2001-2009). Academic Emergency Medicine. 2014 Sept;21(9):1023-1030. PMID: 25269583.


                                                                                               NE Wang - 23
                                                                                                                  29
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 32 of 65 Page ID
                                 #:32592


  35. Hernandez-Boussard T, Burns C, Baker L, Wang NE*, Goldstein B. The Affordable Care Act
      Reduces Emergency Department Use By Young Adults: Evidence From Three States. Health Affairs,
      2014 Sep 1;33(9):1648-54. PMID: 25201671 *Participated in conception and design, drafting and
      critical revision of the manuscript.
  36. Ramarajan N, Krishnamoorthi R, Garabaghian L, Pirrotta E, Barth RA, Wang NE. Clinical
      Correlation Needed”: What do Emergency Physicians do after an Equivocal Ultrasound for Pediatric
      Acute Appendicitis? The Journal of Clinical Ultrasound 2014 Sep;42(7):385-94. PMID: 24700515.
  37. Mell MW, Wang NE*, Morrison DE, Hernandez-Boussard, T. Inter-Facility Transfer and Mortality
      for Patients with Ruptured Abdominal Aortic Aneurysm. Journal of Vascular Surgery 2014
      Sep;60(3):553-7. *co-first author. PMID: 24768368.
  38. Yokell MA, Camargo CA, Wang NE*, Delgado MK. Characteristics of U.S. emergency
      departments that routinely perform alcohol risk screening and counseling for patients presenting with
      drinking-related complaints. Western J of Emerg Med. 2014 July;15(4): 438-445. PMID: 25035750.
      *Participated in conception and design, analysis and interpretation of data, drafting and critical
      revision of the manuscript.
  39. Kanak M, Delgado MK, Carmargo CA, Wang NE. Availability of Insurance Linkage Programs in
      U.S. Emergency Departments. Western Journal of Emergency Medicine. 2014 Jul;15(4):529-35.
      PMID: 25035763.
  40. Delgado MK, Yokell MA, Staudenmayer KL, Spain DA, Hernandez-Boussard T, Wang NE. Factors
      Associated with the Disposition of Severely Injured Patients Presenting to Non-Trauma Center
      Emergency Departments: Disparities by Insurance Status. JAMA Surgery. 2014 May;149(5):422-30.
      PMID: 24554059.
  41. Dean D, Wetzel B, White N, Kuppermann N, Wang NE*, Haukoos JS, Hsia RY, Mann NC, Barton
      ED, Newgard CD. From 9-1-1 call to Death: Evaluating Traumatic Deaths in 7 Regions For Early
      Recognition of High-Risk Patients. J Trauma Acute Care Surg. 2014 Mar;76(3):846-853. PMID:
      24553559. *Participated in acquisition of data and critical revision of the manuscript.
  42. Rodriguez E, Austria D, Perlroth D, Becker E, Wang NE*, Landau M. School nurses’ role in asthma
      management, school absenteeism and cost savings: a demonstration project. J Sch Health.
      2013;83(12):842 -850. PMID: 24261518. *Participated in analysis and interpretation of data and
      critical revision of manuscript.
  43. Newgard C, Kuppermann N, Holmes JF, Haukoos J, Wetzel B, Hsia R, Wang NE*, Bulger EM,
      Staudenmayer K, Mann NC, Barton E, Wintemute GJ. Gunshot Injuries in Children Served by
      Emergency Services Compared with Other Injury Mechanisms. Pediatrics. Nov;132(5):862-70.
      PMID: 24127481. *Participated in acquisition of data and critical revision of the manuscript.
  44. Wang NE, Saynina O, Newgard C, Bhattacharya J, Phibbs CS. The effect of trauma center care on
      pediatric injury mortality in California 1999-2010. Journal of Trauma and Acute Care Surgery. 2013
      Oct;75(4):704-16. PMID: 24064887.
  45. Delgado MK, Staudenmayer KL, Wang NE*, Spain DA, Weir S, Owens DK, Goldhaber-Fiebert JD.
      Cost-effectiveness of helicopter versus ground emergency medical services for trauma scene transport
      in the United States. Ann Emerg Med. 2013 Oct;62(4):351-364. PMID: 23582619. *Participated in
      conception and design, analysis and interpretation of data, and critical revision of the manuscript.
  46. Newgard CD, Hsia RY, Mann NC, Schmidt T, Sahni R, Bulger EM, Wang NE*, Holmes JF,
      Fleischman R, Zive D, Staudenmayer K, Haukoos JS, Kuppermann N. The trade-offs in field trauma
      triage: a multi-region assessment of accuracy metrics and volume shifts associated with different
      triage strategies. J Trauma Acute Care Surg. 2013;74(5):1298-306. PMID: 23609282. *Participated
      in acquisition of data and critical revision of the manuscript.


                                                                                            NE Wang - 24
                                                                                                              30
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 33 of 65 Page ID
                                 #:32593


  47. Barnett AS, Wang NE, Sahni R, Hsia RY, Haukoos JS, Barton ED, Holmes JF, Newgard CD.
      Variation in prehospital use and uptake of the national field triage decision scheme. Prehosp Emerg
      Care. 2013 Apr-Jun;17(2):135-48. PMID: 23452003.
  48. Cudny ME, Wang NE, Bardas, SL, Nguyen CN. Adverse Events Associated With Procedural
      Sedation in Pediatric Patients in the Emergency Department. Hosp Pharm; 2013;48(2):134-142.
      PMID: 24421451.
  49. Huffman LC, Wang NE*, Saynina O, Wren FJ, Wise PH, Horwitz SM. Predictors of hospitalization
      after emergency department visit for California children with psychiatric disorders and suicidality.
      Psych Serv 2012 Sep 1;63(9):896-905. PMID: 22710574. *Participated in conception and design,
      analysis and interpretation of data, critical revision of the manuscript, statistical analysis and
      supervision of student.
  50. Arroyo AC, Wang NE*, Saynina O, Bhattacharya J, Wise PH. The influence of insurance status on
      emergency department disposition of injured children in California: 2005-2009. Acad Emerg Med;
      2012 May;19(5):541-51. PMID: 22594358. *Participated in acquisition of data, conception and
      design, analysis and interpretation of data, critical revision of the manuscript, statistical analysis and
      supervision of student.
  51. Newgard CD, Kampp M, Nelson M, Holmes JF, Zive D, Rea T, Bulger EM, Liao M, Sherck J, Hsia
      RY, Wang NE*, Fleischman RJ, Barton ED, Daya , Heineman J, Kuppermann N, WESTRN
      investigators. Deciphering the use and predictive value of "emergency medical services provider
      judgment" in out-of-hospital trauma triage: a multisite, mixed methods assessment. Acad Emerg Med.
      2012 Apr;19(4):469-80. PMID: 22673250. *Participated in acquisition of data and critical revision of
      the manuscript.
  52. Staudenmayer K, Hsia R, Wang NE*, Sporer K, Ghilarducci D, Spain D, Mackersie R, Kline R,
      Sherck J, Newgard C. The forgotten trauma patient: outcomes for injured patients evaluated by
      emergency medical services but not transported to the hospital. J Trauma Acute Care Surg. 2012
      Mar;72(3):594-600. PMID: 22491541. *Participated in acquisition of data and critical revision of the
      manuscript.
  53. Newgard C, Malveau S, Staudenmayer K, Wang NE*, Hsia RY, Mann C, Holmes J, Kuppermann N,
      Haukoos JS, Bulger EM, Dai M, Cook LJ and the WESTRN investigators. Evaluating the use of
      existing data sources, probabilistic linkage and multiple imputation to build population-based injury
      databases across phases of trauma care. Acad Emerg Med. 2012 Apr;19(4):469-480. PMID:
      22506952. *Participated in acquisition of data and critical revision of the manuscript.
  54. Newgard CD, Zive D, Holmes JF, Bulger E, Staudenmayer K, Liao M, Rea T, Hsia RY, Wang NE*,
      Fleischman R, Jui J, Mann NC, Haukoos JS, Sporer KA, Gubler D, Hedges JR, WESTRN
      investigators. A multi-site assessment of the ACSCOT field triage decision scheme for identifying
      seriously injured children and adults. J Am Coll Surg 2011 Dec;213(6):709-21. PMID: 22107917.
      *Participated in acquisition of data and critical revision of the manuscript.
  55. Krishnamoorthi R, Ramarajan N, Wang NE*, Newman B, Rubesova E, Mueller CM, Barth RA.
      Effectiveness of a staged ultrasound & computed tomography protocol for the diagnosis of pediatric
      appendicitis: reducing radiation exposure in the age of ALARA. Radiology. 2011 Apr;259(1):231-9.
      PMID: 21324843. *Participated in acquisition of data, conception of design, analysis and
      interpretation of data, critical revision of the manuscript and supervision of students.
  56. Delgado MK, Acosta CD, Ginde AA, Wang NE*, Strehlow MC, Khandwala YS; Carmargo, CA.
      National Survey of Preventive Health Services in U.S. Emergency Departments. Ann Emerg Med.
      2011 Feb;57(2):104-108. PMID: 20889237. *Participated in acquisition of data, conception of design,




                                                                                                 NE Wang - 25
                                                                                                                   31
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 34 of 65 Page ID
                                 #:32594


      analysis and interpretation of data, critical revision of the manuscript, supervision and provided
      access to administrative, technical and material support for PI.
  57. Hsia RY, Wang NE, Saynina O, Wise PH, Pérez-Stable EJ, Auerbach, A. Factors associated with
      trauma center utilization for elderly patients with trauma: a statewide analysis, 1999-2008. Arch Surg
      2011 May;146(5):585-92. PMID: 21242421. *Participated in acquisition of data, conception of
      design, analysis and interpretation of data, critical revision of the manuscript.
  58. Acosta CD, Delgado KM, Raghunathan A, Gisondi M, D’Souza PA, Gilbert G, Spain DA,
      Christensen P, Wang NE. Characteristics of pediatric trauma transfers to a Level I trauma center:
      implications for developing a regionalized pediatric trauma system in California. Acad Emerg Med
      2010;17(12):1364-73. PMID: 21122022.
  59. Glickman SW, Delgado MK, Hirshon JM, Hollander JE, Iwashyn TJ, Jacobs AK, Kilaru AS, Lorch
      SA, Mutter RL, Myers SR, Owens PL, Phelan MP, Pines JM, Seymour CW, Wang NE, Branas CC.
      Defining and measuring successful emergency care networks: a research agenda. Acad Emerg Med
      2010 Dec;17(12):1297-305. PMID: 21122011. *Participated in conception, and critical revision of the
      manuscript.
  60. Hsia R, Wang NE*, Saynina O, Wise P. Disparities in trauma center access despite increasing
      utilization: data from California, 1999-2006. J Trauma 2010 Jan;68(1):217-24. PMID: 19901854.
      *Participated in acquisition of data, conception of design, analysis and interpretation of data, critical
      revision of the manuscript.
  61. Ramarajan N, Krishnamoorthi K, Ghanouni P, Dannenberg B, Newman B, Barth R, Wang NE.
      Interdisciplinary initiative to reduce radiation exposure in children: evaluation of appendicitis using a
      staged US and CT protocol. Acad Emerg Med 2009;16:1258-1265. PMID: 20053244.
  62. Acosta C, Dibble C, Giammona M, Wang NE. A model for improving uninsured children’s access
      to health insurance via the emergency department. J Healthc Manag 2009 March/April;54(2):105-
      116. PMID: 19413165.
  63. Wang NE, Saynina O, Kuntz-Duriseti K, Mahlow P, Wise P. Variability in pediatric utilization of
      trauma facilities in California: 1999-2005. Ann Emerg Med 2008;52:607-615. PMID: 18562043.
  64. Chamberlain LJ, Wang NE*, Ho ET, Banchoff AW, Braddock CH, Gesundheit N. Integrating
      collaborative population health projects into a medical student curriculum at the Stanford University
      School of Medicine. Acad Med 2008;83: 338-344. PMID: 18367891. *Participated in acquisition of
      data, conception of design, analysis and interpretation of data, drafting and critical revision of the
      manuscript.
  65. Wang NE, Chan J, Mahlow P, Wise P. Trauma center utilization for children 1998-2004: trends and
      areas for further analysis. Acad Emerg Med 2007:14(4): 309-15. PMID: 17296799.
  66. Bravata DM, Wang, NE, Holty, JC. Inhalational, gastrointestinal, and cutaneous anthrax in children:
      a systematic review of cases from 1900 to 2005. Arch Pediatr Adolesc Med 2007;161:896-905.
      PMID: 17768291.
  67. Wang NE, Kiernan M, Golzari M, Gisondi M. Characteristics of pediatric patients at risk of poor
      emergency department aftercare compliance. Acad Emerg Med 2006; 13(8): 840-7. PMID: 16880500.
  68. Wang NE, Golzari M, Gisondi M, van der Vlugt. T. Socioeconomic disparities negatively impact
      pediatric ED aftercare. Acad Emerg Med 2003;10(11):1-7. PMID: 14597505.
  69. Holliman CJ, VanRooyen MJ, Green GB, Kirsch TD, Delooz HH, Clem KJ, Thomas TL, Davis MA,
      Wang NE*, Wolfson AB. Planning recommendations for international emergency medicine and
      prehospital care system development. Acad Emerg Med 2000; 7(8):911-917. PMID: 10958132.
      *Participated drafting and critical revision of the manuscript.


                                                                                                NE Wang - 26
                                                                                                                  32
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 35 of 65 Page ID
                                 #:32595


  70. Wang NE, Burg J. Mastoiditis: a case-based review. Pediatr Emerg Care 1998; 14: 290-292.
      PMID: 9733257.
  71. Shayne P, Holliman CJ, Wang NE*, Parrillo SJ. International Emergency Medicine Reference List.
      J Emerg Med 1999; 17: 159-161. PMID: 9950407. *Participated drafting and critical revision of the
      manuscript.
  72. Rodriguez RM, Wang NE*, Pearl RG. Prediction of futile ICU care from the Emergency
      Department. Crit Care Med November 1997, 25, pp. 1801-1806. PMID: 9366761. *Participated in
      acquisition of data, conception of design, analysis and interpretation of data, drafting and critical
      revision of the manuscript.
  73. Maldonado YA, Wang NE*, Caldwell B, and the Northern California Pediatric HIV Consortium.
      Factors associated with early clinical recognition of children with perinatal Human
      Immunodeficiency Virus Infection. J Infect Dis March 1995,171, pp. 689-692. PMID: 7876619.
      *Participated in acquisition of data, analysis and interpretation of data, drafting and critical revision
      of the manuscript.
  74. Herzfeld J, Seidel NE, Taylor MP, Droupadi PR, Wang NE*. Gentle deoxygenation of hemoglobin
      solutions. Hemoglobin 1990, 14 (4), pp. 399-411. PMID: 2126539. *Participated in acquisition of
      data, and revision of the manuscript.

  Peer-reviewed articles- Case Reports: (10 total)
  1. Sivasankar S, Wang NE. A Diagnostic Dilemma: The Variable Manifestations of Pediatric
     Tuberculosis. Journal of Clin Stud Med Case Rep. 2018:5(1):049. DOI: 10.24966/CSMC-
     8801/100049. (http://www.heraldopenaccess.us/journals/Clinical-Studies-&-Medical-Case-
     Reports/online-first.php)
  2. Natawidjaja R, Wang E. Nonsurgical treatment of two cases of infantile hemangiomas in a resource-
     poor setting. Wilderness Environ Med. 2015:26(1):91-3. PMID: 25712300.
  3. Natawidjaja R, Wang E. Treatment of Complex Infantile Hemangioma in a Resource-Poor Setting.
     BMJ Case Reports. Published online July 2014 (http://casereports.bmj.com). doi:10.1136/bcr-2014-
     205330. PMID: 25053694
  4.    Wangmo KP, Teng M, Henker R, Kinnear S, Tshering J, Wang NE. Survival of a patient with
       tetanus in Bhutan using a magnesium infusion managed only by clinical signs. Wilderness Medicine
       2014;25(2):194-7. PMID: 24792133.
  5. Bunawan NC, Rastegar A, White KP, Wang NE. Djenkolism: A Case Report and Literature Review.
     International Case Reports Journal. 2014:7 79-84. PMID: 24790471.
  6. Anand N, Chan C, Wang NE. Cerebral venous thrombosis, a case-based review. J Emerg Med
     2009;36(2) 399-411. PMID: 17976768.
  7. Hsia R, Wang NE, Thanassi W. Fever, Abdominal pain and a leukopenia in a 13 year old: a case-
     based review of meningococcemia. J Emerg Med 2009;37(1):83-4. PMID: 18657927.
  8. Gillis E, Mudie D, Wang NE. Hypertensive crisis and NSTEMI after accidental overdose of
     pseudoephedrine: a case report. Clinical Toxicology 2008 Nov;46(9):92 PMID: 18608273.
  9. Sohoni A, Wang NE, Dannenberg B. Tension pneumoperitoneum following intussusception
     pneumoreduction. Pediatr Emerg Care 2007:23(8):563-4. PMID: 17726417.
  10. Wang NE, Burg J. Mastoiditis: a case-based review. Pediatr Emerg Care July 1998, 14, pp. 290-
      292. PMID: 9733257.




                                                                                                 NE Wang - 27
                                                                                                                  33
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 36 of 65 Page ID
                                 #:32596



  Agency for Healthcare Research and Quality (AHRQ) Peer-reviewed Reports: (3)
  1. Davies SM, Schmidt EM, Wilson S, Delgado MK, Wang NE, McDonald KM. Development of the
     Emergency Department prevention quality indicators. 2011 Oct. Rockville, MD: Agency for
     Healthcare Research and Quality. Contract No. XXX-XX-XXXX.
  2. Bravata DM, Wang E, Holty JE, Lewis R, Wise PH, Nayak S, Liu H, McDonald KM, Owens DK
     (Stanford University-UCSF Evidence-based Practice Center). Pediatric anthrax: implications for
     bioterrorism preparedness. Evid Rep Technol Assess (Full Rep). 2006 Aug; (141):1-48. Rockville,
     MD: Agency for Healthcare Research and Quality. AHRQ Publication No. 06-E013. Contract No.
     XXX-XX-XXXX
  3. Bravata DM, Sundaram V, Lewis R, Hertz K, McDonald KM, Sharp C, Kim J, Wang E, Paguntalan
     H, Chamberlain L, Gould M, Shieh L, Holty JEC, Owens DK (Stanford University-UCSF Evidence-
     Based Practice Center). Closing the quality gap: a critical analysis of quality improvement strategies
     (Volume 5: Asthma Care). AHRQ Technical Reviews. 2007 Jan. Rockville, MD: Agency for
     Healthcare Research and Quality. Report No.:04(07)-0051-5. Contract No. XXX-XX-XXXX.

  California Children’s Services (CCS) Evidence Reports: (1)
  1. Sundaram V, Chamberlain L, Wang E, Saynina O, Chan J, Wise P. Report on utilization and
     expenditure patterns for California Children’s Services (CCS) Fiscal year 2009. June 2011.

  White Paper: (1)
  1. Lekawa M, Chartan L, Cox S, Berg BM, Sherck J, Stehr W, Wang NE, Upperman J for the Pediatric
     Trauma and Access to Care Summit. Development of the California Pediatric Trauma Network
     (CAPTN). May 2012. Available at www.groupsite.captn.com

  Invited Commentary/Editorial: (2)
  1. Sandberg M, Wang, NE. Pragmatic Firearm Advocacy for Pediatricians (Commentary on Pediatric
     Firearm-related Injuries). Hospital Pediatrics. 2017, 7(6), pp. 361-363. (PMID: 28536189)
  2. Rosenberg, NM, ed. Wang NE, Sirbaugh PE, Kadish H. discussants. Controversies in Pediatric
     Medicine: Is it or isn’t it? Pediatr Emerg Care. 2000, 16(2), pp. 130-133. PMID: 10784219. (2
     Citations)

  Other Research Experience:

  Clinical Researcher                                                                            2016–2017
  Centers for Medicare and Medicaid (CMS)
  Provided clinical input in the development of risk-adjusted episode-based cost measures that align with
  quality measures for potential use in MIPS.

  Clinical Researcher                                                                         2010–2011
  Agency for Healthcare Research and Quality. Contract No. XXX-XX-XXXX.
  Provided clinical input in the development of Emergency Department prevention quality indicators

  Abstracts/Case Studies: (97 total)




                                                                                            NE Wang - 28
                                                                                                              34
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 37 of 65 Page ID
                                 #:32597


  1.   Nguyen QU, Saynina O, Huffman LC, Pirrotta E, Wang NE. Epidemiology and outcomes of
       pediatric unintentional falls presenting to US Emergency Departments: What role do
       developmental disabilities play? Poster presentation at Pediatric Academic Societies (PAS)
       National Meeting, Baltimore, MD April 2019.
  2.   Wall JJ, Lee MO, Saynina O, Wang NE. Transfer of Pediatric Patients Between Emergency
       Departments in California in 2005-2015: A retrospective cohort study. Poster presentation at
       Pediatric Academic Societies (PAS) National Meeting, Baltimore, MD April 2019.
  3.   Lee MO, Wall JJ, Saynina O, Camargo CA, Wang NE. Transfer patterns of pediatric patients in
       California emergency departments (2005-2015). Presentation at Society for Academic
       Emergency Medicine Western Regional Meeting. Napa CA, March 2019 and Lightening Oral
       Presentation at Society for Academic Emergency Medicine National Meeting. LV NV, May 2019.
  4.   Altamirano J, Lee MO, Garcia LC, Gisondi MA, Wang NE, Lippert S, Maldonado B, Gharahbaghian
       L, Ribera R, Fassiotto M. Patient age and race associated with Press Ganey scores in the
       emergency department. Presentation at Society for Academic Emergency Medicine Western
       Regional Meeting. Napa CA, March 2019 and Society for Academic Emergency Medicine
       National Meeting. LV NV, May 2019.
  5.   Anderson ES, Ericksen MG, Wang, NE, Dworkis D. Closing the Gap: Improving access to trauma
       care in New Mexico (2007-2017). Oral presentation at Society for Academic Emergency
       Medicine Western Regional Meeting. Napa CA, March 2019 and Society for Academic
       Emergency Medicine National Meeting. LV NV, May 2019.
  6.   Bellon MB, McLoughlin B, Hu S, Wang NE. Evaluating the Impact of Service at an Emergency
       Department Help Desk on Student Volunteers. Abstract presentation at Society for Public
       Health Education 70th Annual Conference, Salt Lake City, UT, March 2019.
  7.   Casillas KL, Pirrotta EA, Haberland CA, Wang NE, Trends of Young Adult Emergency
       Department Utilization for Psychiatric Diagnoses - Under California’s Early Affordable Care Act
       Coverage Expansion, 2005-2014. Poster presentation at Stanford Medical Scholars symposium,
       May 2018.
  8.   Hu A, Meyer S, Yu A, Sohoni A, Wang NE. Integrating the Social Determinants of Health into
       Undergraduate Education. Poster presentation at Social Medicine Consortium Third Annual
       Conference, Sharing Strategies for Health Equity. Gallup NM, April 2018.
  9.   Sheckter CC, Pirrotta E, Curtin C, Wang NE. Trends in ED Discharge of Pediatric Minor Burns - a
       Review of CA's Office of Statewide Health Planning & Development (OSHPD). Oral presentation
       at the American Burn Associations 50th Annual Meeting. Chicago, IL, April 2018.
  10. Vongsachang H, Oshima S, Hu A, Yu A, Meyer S, Wang, NE. Impact of Volunteering with an
       Emergency Department (ED) Help Desk on Undergraduate Education and Understanding of
       Social Determinants of Health. Poster presentation at Stanford Center for Population Health
       Science's 16th Annual Community Health Symposium, January 2018.
  11. Wang NE, Pirrotta E, Vogel L, Oshima S. Primary Triage Patterns of Seriously Injured Children
       in California (2005-2013). Oral presentation at the American College of Emergency Physicians
       Research Forum, Washington DC, Oct 2017.
  12. Wang NE, Pirrotta E, Vogel L, Oshima S. Transfer and Under-triage Patterns of Seriously
       Injured Children in California (2005-2013). Oral presentation at the American College of
       Emergency Physicians Research Forum, Washington DC, Oct 2017.




                                                                                        NE Wang - 29
                                                                                                         35
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 38 of 65 Page ID
                                 #:32598


  13. Vongsachang H, Oshima S, Nguyen C, Gonzalez I, Irwin J, Yore M, Newberry J, Pirrotta E, Wang
     NE. The Stanford Emergency Department Help Desk: Addressing the Social Determinants of
     Health through Community-Campus Partnerships. Poster Presentation at C2UExpo2017
     Conference. Vancouver, BC Canada, May 2017. (C2UExpo is a biannual conference that
     explores the edge of community-college-university partnerships as catalysts for social
     innovation.)
  14. Yore M, Oshima S, Vongsachang H, Pirrotta E, and Wang, NE. Teaching the Political
     Determinants of Health in the Age of Trump’s Republican Administration. Poster Presentation
     at Social Medicine Consortium conference, Beyond Reimagining, Accelerating Praxis: Social
     Medicine in Practice Today. Chicago, IL April 2017.
  15. Arroyo AJC, Chee CP, Wang NE. Where do children with asthma die? A National Perspective
     from 2003-2004. Oral presentation to American Acadamy of Allergy, Asthma and Immunology
     (AAAAI) Annual Meeting. Atlanta, GA Mar 2017.
  16. Madill M, Irwin J, Noll A, Newberry JA, Wang NE. Addressing the Social Determinants of Health
     Through Emergency Department-Based Community Partnerships. Poster accepted to the 15th
     World Congress on Public Health, Melbourne, Australia, February 2017.
  17. Della Valle JM, Newton C, Kline RA, Spain DA, Pirrotta E, Wang NE. A Focus on Emergency Re-
     Triage Trauma Transfers. E-poster presentation at 88th Annual Meeting of the Pacific Coast
     Surgical Association, Indian Wells, CA, February 2017.
  18. Lippert S, Pirrota E, Wang NE. Crisis in Mental Health Care: Prolonged Emergency Department
     Length of Stays. Poster presentation at the Stanford Center for Clinical and Translational
     Research and Education (Spectrum) Innovation Research Symposium, Stanford, CA, Jan 2017.
  19. Wang VC, Nirmala MR, Wang NE. The Interconnectedness of the Environmnent and Health:
     Saving the Forest with a Stethescope. Case Study presented at the Radcliffe Social Medicine
     Case Workshop Conference, Boston, MA, Feb 2017.
  20. Hsieh D, Anderson E, Newberry JA, Lippert S, Alter H. Wang NE. Housing Rx: Housing as
     Healthcare – Help Desk, Medical Legal Community Partnerships and a Housing First Approach.
     Case Study presented at the Radcliffe Social Medicine Case Workshop Conference, Boston, MA,
     Feb 2017.
  21. Madill M, Irwin J, Noll A, Newberry JA, Wang NE. Addressing the Social Determinants of Health
     Through Emergency Department-Based Community Partnerships. Poster presentation at the
     American Public Health Association annual meeting, Denver, CO, Nov 2016.
  22. Arroyo AJC, Chee CP, Wang NE. Where do children with asthma die? A National Perspective
     from 2003-2004. Poster presentation to New England Society for Allergy Conference, Boston,
     MA Oct 2016.
  23. Huang Y, Kissee J, Dayal P, Wang E, Marcin JP: Association between Insurance and Transfer of
     Injured Children from Emergency Departments. Poster presentation at the American Academy
     of Pediatrics National Conference, San Francisco, CA, Oct 2016.
  24. Lippert S, Jain N, Nesper A, Fahimi J, Pirrota EA, Wang NE. Mental Health Emergency
     Department Visits: 24 Hours and Counting, Characteristics Associated with Prolonged Length of
     Stay. Oral presentation at the American College of Emergency Physicians annual meeting, Las
     Vegas, NV, Oct 2016.
  25. Lippert S, Nesper A, Jain N, Fahimi J, Pirrota EA, Wang NE. Waiting for Care: Differences in
     Emergency Department Length of Stay and Disposition Between Medical and Psychiatric



                                                                                        NE Wang - 30
                                                                                                       36
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 39 of 65 Page ID
                                 #:32599


     Patients. Oral presentation at the American College of Emergency Physicians annual meeting,
     Las Vegas, NV, Oct 2016.
  26. Warstadt NM, Remington AC Pirrotta EA, Curtin C, Newton C, Wang, NE. Disparities in Access
     to Specialty Care for Children with Severe Burns. Poster presentation at the American
     Association for the Surgery of Trauma annual meeting, Honolulu, HI, Sept 2016.
  27. Vogel L, Goertz L, Shani SS, Budu P, Boots M, Dorval L, Wang NE. Giving Voice to Rural Women:
     A mobile-based healthcare utilization assessment in rural Ghana. Oral presentation at
     Humanitarian Technology 2016: Science, Systems and Global Impact Conference, Cambridge,
     MA June, 2016. (http://www.humanitariantechnology.org/HumTech2016/)
  28. Madill M, Chen F, Pirrotta E, Wang, E. Examining the Impact of Medicaid Expansion on Children
     and Young Adults in the Stanford ED. Poster presentation at Stanford Undergraduate Research
     Association, Stanford, April, 2016.
  29. Goodrich D, Wang NE. Chest Pain, Worse with Meals, Not Your Typical GERD. Poster
     presentation at American Academy Emergency Medicine (AAEM) annual meeting, Las Vegas, NV
     Feb 2016.
  30. Noll A, Irwin J, Madill M, Pirrotta E, Newberry J, Wang NE. Utilizing Emergency Department-
     based Community Partnerships to Address Social Determinants of Health. Poster presentation
     at the Stanford Community Health Research Forum January 2015.
  31. Nguyen H , Newton C, Pirrotta EA, Aguilar C, Wang NE. Disparities In Access To Rehabilitation
     Services Among Pediatric Trauma Patients. Poster presentation at American Association of
     Surgeons of Trauma annual meeting, Las Vegas, NV Sept. 2015.
  32. Hakim IS, Newton C, Pirrotta EA, Wang NE. A Population-wide Assessment of Factors
     Associated with Non-operative Management of Pediatric Splenic Injury. Poster presentation at
     American Association of Surgeons of Trauma annual meeting, Las Vegas, NV Sept. 2015.
  33. Newgard CD, Yang Z, Nishijima D, McConnell KJ, Trent S, Holmes JF, Daya M, Mann NC, Hsia R,
     Rea T, Wang NE, Delgado MK. The Cost Effectiveness of Field Trauma Triage Among Injured
     Adults Served by Emergency Medical Services. Oral presentation at Society for National Society
     of Emergency Medicine annual meeting, San Diego, CA May 2015.
  34. Keller C, Wang NE, Imler D, Vasanawala SS, Bruzoni M, Quinn JV. Predictors of Non-diagnostic
     Ultrasound for Appendicitis. Abstract accepted as Lightning Oral Presentation in Society for
     Emergency Medicine Western regional meeting, Tuscon, AZ March 2015; Oral Presentation in
     Society for National Society of Emergency Medicine annual meeting, San Diego, CA May 2015.
  35. Imler D, Norris C, Quinn J, Wang NE. MRI vs. Ultrasound As The First Line Imaging For Patients
     With Suspected Appendicitis. Abstract accepted as Lightning Oral Presentation in Society for
     Emergency Medicine Western regional meeting, Tuscon, AZ March 2015.
  36. Chen F, Newberry J, Pirrotta E, Wang E Identifying and Addressing the Unique Social Needs of
     High Frequency Emergency Department Users. Abstract accepted as Lightning Oral Presentation in
     Society for Emergency Medicine Mid-Atlantic regional meeting, Washington DC February 2015;
     Lightning Oral Presentation in Society for Emergency Medicine Western regional meeting, Tuscon,
     AZ March 2015; Oral Presentation in Society for National Society of Emergency Medicine annual
     meeting, San Diego, CA May 2015.
  37. Vogel L, Wang NE. Giving Voice to Rural Women: A mobile-based healthcare utilization
     assessment. Abstract presented to the Stanford 13th Annual Community Health Symposium, PA, CA
     January 2015.



                                                                                         NE Wang - 31
                                                                                                        37
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 40 of 65 Page ID
                                 #:32600


  38. Newberry JA, Vongsachang H, Cordero C, Pirrotta E, Heymach B, Walker R, Wang NE. Prevalence
     of Social Resource and Legal Assistance Needs in the ED and the Relationship to ED Utilization.
     Abstract presented at American College of Emergency Medicine Annual Meeting, Chicago, IL Oct
     2014.
  39. Yokell MA, Green TC, Zaller ND, Wang NE, McGowan SK, Delgado MK. A National Estimate of
     Opioid Overdose Presentations to US Emergency Departments: Implications for Public Health and
     Public Policy Planning. Podium presentation to Academy Health National Conference, San Diego,
     CA June 2014.
  40. Burns CS, Wang NE, Goldstein BA, Hernandez-Boussard T. Decreased Emergency Department
     Utilization by Young Adult Frequent Users under Healthcare Reform. Lightening Oral Presentation at
     Academic Emergency Medicine Annual Research Meeting, San Diego, CA May 2014.
  41. Ijaz N, Strehlow M, Mahadevan SV, Wang NE, Pirrotta E, Tariq A, Gowa MA, Mahmood N,
     Strehlow M. Predictors Of Child Mortality At A Public Pediatric Emergency Department In Karachi,
     Pakistan. Oral presentation at 7th World Congress on Pediatric Intensive and Critical Care May 2014.
  42. Ijaz N, Strehlow M, Mahadevan SV, Pirrotta E, Tariq A, Gowa MA, Mahmood N, Wang NE.
     Characteristics Associated With Neonatal Mortality At A Public Pediatric Emergency Department In
     Karachi, Pakistan. Presentation at 7th World Congress on Pediatric Intensive and Critical Care,
     Istanbul, Turkey May 2014.
  43. Ijaz N, Strehlow M, Wang NE, Pirrotta E, Tariq A, Gowa MA, Mahmood N, Mahadevan SV.
     Epidemiology of Patients Presenting to a Pediatric Emergency Department in Karachi, Pakistan.
     Poster presentation at Western Academic Emergency Medicine Annual Meeting, Istanbul, Turkey
     2014.
  44. Elder JW, Delgado MK, Chung BI, Pirrotta EP, Wang NE. Variation in Care for Patients Presenting
     to the Emergency Department with Renal Colic. Oral presentation to American Academy of
     Emergency Medicine Annual Meeting, New York, NY 2014.
  45. Shea KM, Ladd ER, Lipman GS, Bagley P, Pirrotta E, Vongsachang H, Wang NE, Auerbach PS. 6-
     Minute Walk Test as a Predictor of Summit Success on Mount McKinley. Oral presentation to
     Wilderness Medicine Annual Conference, Salt Lake City, UT 2014.
  46. Vogel LD, Pirrotta E, Wang NE. A population-wide study of pediatric access to trauma centers in
     California, 2005-2011. Abstract presented at American College of Emergency Medicine Annual
     Meeting, Seattle, WA Oct 2013.
  47. Yokell MA, Zaller ND, Delgado MK, Wang NE, McGowan SK, Green TC. Clinical and
     demographic characteristics associated with opioid overdose visits to United States emergency
     departments. Abstract presented at American College of Emergency Medicine Annual Meeting,
     Seattle, WA Oct 2013.
  48. Kanak M, Delgado MK, Wang NE. Characteristics of U.S. Emergency Departments that offer
     insurance linkage for uninsured patients Abstract presented at Academy Health annual research
     meeting, Baltimore, MA June 2013.
  49. Mell MW, Wang NE, Morrison DE, Hernandez-Boussard, T. No increased mortality after inter-
     facility transfer for patients with ruptured abdominal aortic aneurysm. Abstract presented at Western
     Vascular Society annual research meeting, Alberta, Canada Sept 2013.
  50. Delgado MK, Yokell M, Staudenmayer K, Spain D, Hernandez-Boussard T, Wang NE. Is being
     insured a risk factor for admission to a non-trauma center vs. transfer out among patients presenting
     with major trauma? Abstract presented at Academy Health annual research meeting, Baltimore, MA
     June 2013.


                                                                                            NE Wang - 32
                                                                                                             38
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 41 of 65 Page ID
                                 #:32601


  51. Yokell MA, Wang NE, Hernandez-Boussard T, Delgado MK. MD, National estimate of undertriage
      of major trauma patients to non-trauma centers. Abstract presented at Academy Health annual
      research meeting, Baltimore, MA June 2013.
  52. Dean D, Wetzel B, White N, Kuppermann N, Wang NE, Haukoos JS, Hsia RY, Mann NC, Barton
      ED, Newgard CD, From 9-1-1 call to death: evaluating traumatic deaths in 7 regions for early
      recognition of high-risk patients. Abstract presented as Lightning Oral Presentation in Society for
      Emergency Medicine Western regional meeting, Tuscon, AZ March 2013.
  53. Delgado MK, Yokell M, Staudenmayer K, Spain D, Hernandez-Boussard T, Wang NE. Is being
      insured a risk factor for admission to a non-trauma center vs. transfer out among patients presenting
      with major trauma? Abstract presented as Lightning Oral Presentation in Society for Emergency
      Medicine Annual meeting, Dallas, TX May 2013.
  54. Kanak M, Pirrotta E, Rutman L, Wang NE. Does linkage to public health insurance lead to insurance
      retention and health care utilization? Evaluation of an Emergency Department-based health insurance
      enrollment program for children. Poster presentation at Pediatric Academic Society Annual Meeting,
      Washington DC May 2013.
  55. Fitch CE, Lazzarini T, Bunawan NC, Webb K, Wang NE. Health in harmony: saving forests, saving
      lives. A five year assessment of Project ASRI’s human and environmental health work in Borneo,
      Indonesia. Oral presentation at Unite for Sight’s Global Health and Innovation Conference, Yale
      University, New Haven, Connecticut 2013.
  56. Rodriguez E, Austria D, Perlroth D, Becker E, Wang NE, Landau M. School nurses’ role in asthma
      management, school absenteeism, and cost savings: a demonstration project. Podium presentation at
      140th APHA Annual Meeting, San Francisco, CA October 2012.
  57. Yokell MA, Camargo CA, Wang NE, Delgado K. Characteristics associated with routine use of
      alcohol screening in United States emergency departments. Poster presentation at American College
      of Emergency Physicians Annual Meeting, Denver, CO Oct 2012.
  58. Hernandez-Boussard T, McDonald K, Wang NE. Characteristics driving inter-facility transfer rates,
      outcomes, and quality. Podium presentation at Academy Health National Meeting, Orlando, FL June
      2012.
  59. Delgado KM, Spain D, Staudenmeyer K, MD, Wang, NE, Weir S, Goldhaber-Fiebert J. Cost-
      effectiveness of improvements in prehospital trauma triage in the U.S. Podium presentation at Society
      of Academic Emergency Medicine Annual Meeting, Chicago IL May 2012.
  60. Pierog JE, Pirrotta E, Holmes JF, Sherck JP, Betts, JM, Wang NE. Variations in transfer patterns in
      Northern California pediatric trauma centers. Abstract presented at Society of Academic Emergency
      Medicine Annual Meeting, Chicago IL May 2012.
  61. Fleischman RJ, Mann NC, Wang NE, Hsia RY, Rea TD, Liao M, Holmes JF, Newgard CD.
      Validating The Use Of ICD9 Codes To Generate Injury Severity Score: The ICDPIC Mapping
      Procedure. [Abstract] Acad Emerg Med. 2012 19;S1. pS314-315.
  62. Staudenmayer K, Hsia R, Wang NE, Sporer K, Ghilarducci D, Spain D, Mackersie R, Kline R,
      Scherck J, Newgard CD. The invisible trauma patient: outcomes for patients not transported to the
      hospital. Abstract presented at the American Association for the Surgery of Trauma (AAST)
      Conference, Chicago IL, Sept 2011.
  63. Wang NE, Saynina O, Bhattacharya J, Newgard C, Phibbs CS. Method to the Madness: Using the
      California state-wide patient discharge database as a method to demonstrate the effect of trauma
      center care on pediatric mortality. Abstract accepted for poster presentation to Academy Health
      National Meeting, Seattle WA 2011.


                                                                                             NE Wang - 33
                                                                                                              39
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 42 of 65 Page ID
                                 #:32602


  64. Gharahbaghian L, Pirotta E, Ramarajan N, Krishnamoorthi R, Walters K, Boyle S, Barth R, Wang
     NE. Clinical correlation needed: what do emergency physicians do after an equivocal ultrasound for
     pediatric appendicitis? Abstract presented to the Western Conference of the Society of Academic
     Emergency Medicine, UC Irvine, CA February 2010.
  65. Newgard CD, Rea T, Bulger B, Fleischman R, Wang NE, Hsia R, Warden C, Liao M, Sahni R,
     Mann C, Kuppermann N. Development of a pediatric field trauma triage algorithm for identifying
     children with serious injuries or need for major surgical intervention. Abstract presented to American
     Heart Association's Scientific Sessions and Resuscitation Science Symposium (ReSS) Chicago, IL
     June 2010.
  66. Kooshesh S, Wang, NE, Swan MC. Delivering bad news in the pediatric emergency department: an
     innovative curriculum for residents. Abstract accepted to First International Multidisciplinary Forum
     on Palliative Care, Budapest Hungary November 2010.
  67. Tsai TC, Ramarajan N, Krishnamoorthy R, Worley CE, Mueller C, Barth RA, Wang NE. Reducing
     radiation exposure: Clinical features and reliability of a sonographically normal appendix in ruling
     out pediatric acute appendicitis. Abstract presented at Western Surgical Conference, Denver CO,
     Winter 2010.
  68. Newgard CD, Zive D, Rea T, Bulger E, Holmes J, Liao M, Staudenmayer K, Hsia R, Wang NE,
     Sporer KA, Fleischman R, Haukoos J, Jui J, Gubler D, Mann NC, Hedges JR. A multi-site
     assessment and validation of the ACSCOT trauma triage criteria for identifying seriously injured
     children and adults. Abstract published Ann Emerg Med. Oct 2010.
  69. Rutman LE, Giammona M, Dibble C, Bermudez M, Shih V, Wang NE. Emergency Department-
     based health insurance enrollment for kids: does site of enrollment impact retention and utilization?
     Abstract presented at the 2010 American Academy of Pediatrics (AAP) National Conference, San
     Francisco, CA, October 2.
  70. Delgado MC, McCoy J, Aggarwal R, Yajnik M, Wang NE, Owens D, Garber A. Cost-effectiveness
     of helicopter transport for increasing access to trauma center care. Abstract presented at AHRQ
     NRSA Conference, Boston MA June 2010.
  71. Pierog JE, Balise RR, Gilbert GH, Wang NE, Ghilarducci DP. Professional rescue CPR training:
     pressing for change. Abstract presented to the Western Conference of the Society of Academic
     Emergency Medicine, Napa CA March 2010.
  72. Teng M, Pierog J, Chona S, Dannenberg B, Wang NE. APLS: A novel adaptation for emergency
     medicine residency training. Poster presented to the Innovation in Emergency Medicine Exhibits at
     National Conference of the Society of Academic Emergency Medicine, Phoenix AZ June 2010.
  73. Krishnamoorthi R, Ramarajan N, Goldberg-Stein S, Ghanouni P, Wang NE, Newman B, Barth R.
     Effectiveness of a staged US and CT protocol for the diagnosis of pediatric appendicitis: Reducing
     radiation exposure in the age of ALARA. Abstract presented at Radiological Society of North
     America Annual Conference, Chicago IL November 2009.
  74. Delgado, M, Acosta C, Wang, NE, Strehlow M, Khandwala Y, West A, Ginde A, Camargo Jr C.
     National survey of preventive health services in United States Emergency Departments. Abstract
     presented at the American College of Emergency Physicians (ACEP) Western Regional Conference
     June 2009, and ACEP annual meeting, Boston MA Oct 2009.
  75. Arroyo AJC, Wang NE, Saynina O, Bhattacharya J, Wise PH. The effect of non-clinical factors on
     Emergency Department disposition of injured children in California: 2005-2007. Abstract presented
     at the Pediatric Academic Society Annual Meeting, Baltimore MA May 2009.




                                                                                            NE Wang - 34
                                                                                                              40
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 43 of 65 Page ID
                                 #:32603


  76. Huffman LC, Horwitz SM, Saynina O, Wren FJ, Wang NE, Wise P. California children with mental
     disorder: predictors of emergency department disposition. Abstract presented at Pediatric Academic
     Society Annual Meeting, Baltimore MA May 2009.
  77. Acosta C, Raghunathan A, DeSouza PD, Gilbert GH, Spain DA, Wang NE. Patterns of pediatric
     trauma transfers to a Level I trauma center in California: 2000-2007. Abstract presented at Western
     Academic Emergency Medicine Conference February 2009 and National Conference of the Society
     of Academic Emergency Medicine April, New Orleans LA April 2009.
  78. Anoshiravani A, Saynina O, Huffman L, Wang NE, Wise P. Causes of hospitalization among
     detained juvenile offenders in California, 1997-2007: A total population study. Abstract presented at
     Pediatric Academic Society Annual Meeting Baltimore, MA May 2009.
  79. Ramarajan N, Krishnamoorthi K, Ghanouni P, Dannenberg B, Newman B, Barth R, Wang NE.
     Interdisciplinary initiative to reduce radiation exposure in children: evaluation of appendicitis using a
     staged US and CT protocol. Abstract presented to National Conference of the Society of Academic
     Emergency Medicine New Orleans, LA April 2009.
  80. Arroyo AJC, Wang NE, Saynina O, Wise PH. The influence of insurance coverage on the severity of
     injury-related Emergency Department visits in California children. Abstract presented to Western
     Academic Emergency Medicine Conference February 2009 and National Conference of the Society
     of Academic Emergency Medicine New Orleans LA April 2009.
  81. Ho ET, Reedy A, Wang NE, Banchoff A, Braddock C, Chamberlain L, Gesundheit N. Impact of a
     new population health curriculum at the Stanford School of Medicine. Abstract presented to the
     annual American Public Health Association Annual Conference, San Diego CA October 2008.
  82. Wang NE, Saynina O, Wise P. Do elderly patients with trauma have a lower likelihood of receiving
     care in a trauma center compared with younger patients? Results from California, 1999-2006.
     Abstract presented to National Conference of the Society of Academic Emergency Medicine,
     Washington DC May 2008.
  83. Wang NE, Saynina O, Anoshiravani A, Mahlow P, Wise P. Where do children die? The ecology of
     child death in California: 1999-2004 (Abstract #753076) Abstract presented at Pediatric Academic
     Society Annual Meeting, Honolulu HI May 2008.
  84. Hsia RY, Wang NE, Saynina O, Wise P. Trends in trauma hospitalization in California, 1999-2006.
     Abstract presented at 13th Annual Scientific Assembly of the Israeli Association for Emergency
     Medicine, Jerusulem Israel March 2008.
  85. Ho ET, Reedy A, Wang NE, Banchoff A, Braddock CH, Chamberlain L, Gesundheit N. Population
     health in medical school: educating future physicians using the public health paradigm. Abstract
     accepted to the annual American Public Health Association Annual Conference, Washington DC
     November 2007.
  86. Wang NE, Saynina I, Kuntz-Duriseti K, Mahlow P, Wise P. Variability in pediatric utilization of
     trauma facilities in California: 1999-2004. Abstract 1971. Accepted to the Western Regional
     Conference of the Society of Academic Emergency Medicine March 2007; Presented at American
     College of Emergency Physician Annual Conference, Seattle WA Oct 2007
  87. Wang NE, Chan J, Mahlow P, Spain D, Wise P. Trauma Center utilization for children with specific
     injuries stratified by injury severity score, 1998-2004. Abstract presented at the American
     Association of Surgeons of Trauma (AAST) Annual Meeting, New Orleans LA Sept 2006.
  88. Wang NE, Chan J, Mahlow P, Wise P. Trauma Center utilization for children 1998-2004: Trends
     and areas for further analysis. Presented to Western Regional Conference of the Society of Academic




                                                                                              NE Wang - 35
                                                                                                                 41
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 44 of 65 Page ID
                                 #:32604


     Emergency Medicine January 2006 and National Conference of the Society of Academic Emergency
     Medicine May 2006.
  89. Wang NE, Harter PM, Hamman AK, Yaeger KA, Halamek LP. Development of a simulation
     program to teach pediatric resuscitation in an emergency department residency program. Presented at
     6th Annual International Meeting on Medical Simulation, San Diego CA Jan 2006.
  90. Wang NE, Kiernan M, Golzari M, Gisondi M. Characteristics of pediatric patients at risk of poor
     Emergency Department aftercare compliance. Presented to Pediatric Academic Society Meeting, San
     Francisco CA May 2006.
  91. Wang NE, van der Vlugt T, Golzari M, Gisondi M. Predictors of medication noncompliance in
     pediatric emergency patients. Abstract presented at Western Regional AEM Conference April 2003.
  92. Wang NE, Dieckmann RA, Bailey R, and the National Association of Safe EMS Directors. Safe
     restraint of children ambulances. Abstract presented at 1998 Emergency Medical Services for
     Children (EMSC) National Congress on Childhood Emergencies October 1997.
  93. Wang NE, Rodriguez RM, Pearl RG. Rationing of ICU care based on Emergency Department
     prediction of futile outcome. Critical Care Medicine. Abstract 214 presented at Society for Academic
     Emergency Medicine Annual Meeting, Denver CO 1996.
  94. Rodriguez RM, Wang NE, Pearl RG. Prediction of futile ICU care from the Emergency Department.
     Critical Care Medicine Abstract 24 Suppl: A54, 1996. Poster presented at Society for Critical Care
     National Conference, 1996.
  95. Maldonado Y, Wang NE, Sullivan B, Wilson Sue A, Caldwell B. The natural history of perinatally
     acquired HIV infection: Active surveillance in Northern California. Poster accepted for presentation
     at VII International Conference of AIDS, Florence. June 1991.
  96. Duliege AM, Wang NE, Singleton J, Maldonado Y. The impact of the HIV epidemic on the
     mortality of children in California. Poster presented at the VI International Conference on AIDS,
     June 1990. (Abstract number ThC745).
  97. Maldonado Y, Wang NE, Sullivan B, Margolis H, Wilson MJ, Hughes M, Oxtoby M. The clinical
     spectrum of perinatally acquired pediatric HIV infection. Poster presented at the VI International
     Conference on AIDS, June 1990. (Abstract number FB475)

  Peer-reviewed articles- Clinical Reviews: (46 total)
  1. Sakamoto JT, Thomas-Uribe M, Uribe-Leitz PT, Wang NE. Approach to Pediatric Abdominal Pain
     in the ED: Part 1. Pediatric Emergency Medicine Reports. 2019:24(8);85-96.
  2. Fang A, Everett J, Wang NE. Update on Urinary Tract Infections in Children: What’s New in 2019?
     Pediatric Emergency Medicine Reports. 2019:24(3);25-36.
  3. Lowe JT, Wang NE. Dangerous Curve: Pediatric Sickle Cell Crisis. Crit Dec Emerg Med.
     2018;32(11):17-25.
  4. Agbim CA, Wang NE, Lee M. Approach to Respiratory Distress in Pediatric Patients. Pediatric
     Emergency Medicine Reports. 2018:23(4);41-54.
  5. Nik-Ahd M, Cooper K, Wang NE, Fang A. Approach to Pediatric Eye Discharge and Periorbital
     Swelling. Pediatric Emergency Medicine Reports. 2017:22(12);153-168.
  6. Dalton T, Wang NE. Pediatric Syncope: Current Status of Diagnostic Evaluation and Management.
     Pediatric Emergency Medicine Reports. 2017:22(5);49-64.




                                                                                            NE Wang - 36
                                                                                                            42
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 45 of 65 Page ID
                                 #:32605


  7. Agbim CA, Wang NE. Pediatric Pain Management in the Emergency Department. Pediatric
     Emergency Medicine Reports. 2017:22(3);25-36.
  8. Migliaccio D, Wang NE. Common Pediatric Upper Extremity Overuse Injuries. Pediatric
     Emergency Medicine Reports. 2017:22(1);1-12.
  9. Fontes KE, Wang NE. Altered States: Drugs of Abuse in Adolescents. Crit Dec Emerg Med.
     Pediatric Special Edition. 2016: Fall; 52-62.
  10. Pamula A, Hwang CE, Wang NE. Diagnosis and Management of Pediatric Concussions in the ED.
      Pediatric Emergency Medicine Reports. 2016:21(2);13-24.
  11. Tsiu MO, Norris RL, Wang NE. ED Evaluation and Management of Mammalian Bites, and Snake
      and Spider Envenomations. Pediatric Emergency Medicine Reports. 2015:20(12);137-148.
  12. Lu T, Wang NE. Pediatric Hematologic Emergencies. Pediatric Emergency Medicine Reports.
      2015:20(11);121-135.
  13. Lindquist B, Wang NE. Diagnosis and Treatment of Skin and Soft Tissue Infections in the Pediatric
      Emergency Department. Pediatric Emergency Medicine Reports. 2015:20(7);69-80.
  14. Migliaccio D, Imler D, Wang NE. Bronchiolitis. Pediatric Emergency Medicine Reports.
      2015:20(5);45-56.
  15. Sivasankar S, Wang NE. ED Diagnosis and Management of Influenza in Children. Pediatric
      Emergency Medicine Reports 2015:20(3); 25-32.
  16. Craig D, Wang NE. Pediatric Manifestations of Group A Streptococcal Disease. Pediatric
      Emergency Medicine Reports 2014:19(6); 61-72.
  17. Fontes KE, Wang NE. Drugs of Abuse in Adolescents. Crit Dec Emerg Med. 2014;28:14-24.
  18. Newberry JA, Wang NE. Emergency Department Management of the Agitated Pediatric Patient.
      Pediatric Emergency Medicine Reports 2013;18(9):101-108.
  19. Wang NE, Chao A. Outpatient pediatric skin rashes. Emerg Med Rep 2013;34(4):37-48.
  20. Hwang C, Sims L, Wang NE. Pediatric lower extremity sports injuries. Pediatr Emerg Med Rep
      2013;18(3):25-36.
  21. Steele BJ, Yen S, Wang NE. Gynecologic complaints in the adolescent female. Pediatr Emerg Med
      Rep 2013:18(2); 1-11.
  22. Shea KM, Wang NE. Pediatric foreign body ingestion. Pediatr Emerg Med Rep 2012:17(11);1-10.
  23. Wang NE, Fontes K. Acute movement disorders in children: Emergency Department presentation
      and evaluation. Pediatr Emerg Med Rep 2012:17(10);1-15.
  24. Bhat SR, Miyake C, Wang NE. Considerations in the diagnosis and emergency management of
      pediatric tachycardias. Pediatr Emerg Med Rep 2012:17(8);93-104.
  25. Drullinger K, Wang NE. Pediatric seizures. Crit Dec Emerg Med 2012:26(11);12-21.
  26. Ayalin T, Kiang C, Gharahbaghian L, Wang NE. Minor head trauma in pediatric patients. In:
      Pediatric Trauma Care. Atlanta, GA: AHC Media; 2012:17-26.
  27. Bass M, Wang NE. Emergency Department evaluation of minor head trauma in pediatric patients.
      Crit Dec Emerg Med 2012:26(5):2-9.
  28. Constance B, Wang NE. Pediatric vasculitis. Crit Dec Emerg Med 2011:26(4):2-9.




                                                                                         NE Wang - 37
                                                                                                          43
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 46 of 65 Page ID
                                 #:32606


  29. Burns RA, Wang NE. Syncope in children and adolescents. Critical Decisions in Emergency
      Medicine. 2011;26(3);13-20.
  30. Wang NE, Grover C. Abdominal pain and vomiting in the infant. Pediatr Emerg Med Rep October
      2011;16(10):1-12.
  31. Teng M, Wang NE. Whooping cough: management and diagnosis of pertussis. Pediatr Emerg Med
      Rep March 2011; 16(3):29-40.
  32. Ayalin T, Kiang C, Gharabaghia L, Wang NE. Minor head trauma in pediatric patients. Pediatr
      Emerg Med Rep February 2011;16(2):7-28.
  33. Gharahbagian L, Schroeder B, Mittendorff R, Wang NE. Pediatric traumatic brain injury:
      Epidemiology, pathophysiology, diagnosis and treatment. Pediatric Emergency Medicine Trauma
      Reports. September 2010;15(9).
  34. Gharahbagian L, Williams S, Vigil V, Wang NE. Imaging in pediatric abdominal trauma: what test
      and why? Pediatric Emergency Medicine Trauma Reports. July/August 2009;10(4).
  35. Gillis E, Wang NE. Acute gastroenteritis in pediatric patients. Crit Dec Emerg Med 2008;22(12):2-
      12.
  36. Wang, NE. Baz, Bronwyn. Physical abuse of children: identification, evaluation and management in
      the Emergency Department setting. Pediatr Emerg Med Rep 2007;12(9):97-108.
  37. Wang, NE. Blankenburg B. Pediatric abdominal trauma. Pediatric Trauma Reports. 2007; 8 (5):1-
      12.
  38. Vlahos, J. Wang, NE. Pediatric Procedural Sedation Part One: Personnel, monitoring and patient
      assessment. Pediatr Emerg Med Rep 2007;12(5):49-60.
  39. Vlahos, J. Wang, NE. Pediatric Procedural Sedation Part Two: Selecting an agent. Pediatr Emerg
      Med Rep 2007;12(6):61-72.
  40. Wang, N, Sohoni A. Tuberculosis: A Primer for the Emergency Physician. Emergency Medicine
      Reports. 2007:28(1);1-16.
  41. Morehouse J, Wang NE. Acute subarachnoid hemorrhage: current concepts and controversies.
      Practical Summaries in Acute Care 2006:1(12);93-100.
  42. Wang NE, Anand S, Chan C, Dannenberg B. Management of shock in the pediatric trauma patient.
      Pediatr Emerg Med Rep 2006;11(11);129-144.
  43. Hamman AK, Wang NE, The pregnant adolescent with vaginal bleeding: etiology, diagnosis, and
      management. Pediatr Emerg Care 2006;22(10);762-770.
  44. Wang NE, Hamman AK, Chona SK. Management of the sexually active adolescent in the ED:
      vaginitis, STDs, PID, and emergency contraception. Pediatr Emerg Med Rep 2006;11(10):113-128.
  45. Wang NE, Li J, Dannenberg B. Managing the airway of the pediatric trauma patient: Meeting the
      challenge. Trauma Reports 2006;7(2)1-10.
  46. Wang NE. Management of electrolyte abnormalities. Hospital Physician Emergency Medicine
      Board Review Manual, Volume 8 Part 3. January 2006.

  Books: (1)
  1. Amieva-Wang NE, Shandro J, Sohoni A, Fassl B editors. A Practical Guide to Pediatric Emergency
     Medicine: Caring for Children in the Emergency Department. New York, NY: Cambridge
     University Press, 2011. ISBN 9780521700085



                                                                                        NE Wang - 38
                                                                                                          44
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 47 of 65 Page ID
                                 #:32607



  Book Chapters: (10 electronic; 26 total)
  1. Hwang C, Sims L, Wang NE. Common Overuse Injuries of the Pediatric Lower Extremity. In:
     Dietrich A, Ed. Pediatric Trauma Care II. Atlanta, GA: AHA Media;2014:37-47. (electronic)
  2. Baz B, Wang NE. Physical abuse of children: identification, evaluation and management in the ED
     setting. In: Dietrich A, ed. Pediatric Trauma Care. Atlanta, GA: AHC Media; 2012:95-109.
     (electronic)
  3. Gharahbaghian L, Schroeder B, Mittendorff R, Wang NE. Pediatric traumatic brain injury:
     epidemiology, pathophysiology, diagnosis, and treatment. In: Pediatric Trauma Care. Atlanta, GA:
     AHC Media; 2012:27-38. (electronic)
  4. Lippert, S, Wang NE. “Pediatric Genitourinary and Renal Disorder.” In: Adams J et al. eds. Adam’s
     Emergency Medicine. 2nd edition. Philadelphia, Pennsylvania: Saunders-Elsevier; 2012:167-176.
  5. Amieva-Wang NE. “Airway Breathing and Ventilation.” In: Amieva-Wang NE, Shandro J, Sohoni
     A, Fassl B, eds. Practical Guide of Pediatric Emergency Medicine: Caring for children in the
     Emergency Department. New York, NY: Cambridge University Press; 2011:2-12.
  6. Amieva-Wang NE, Liu B. “Tutorial: Dental Procedures.” In: Amieva-Wang NE, Shandro J, Sohoni
     A, Fassl B, eds. Practical Guide of Pediatric Emergency Medicine: Caring for children in the
     Emergency Department. New York, NY: Cambridge University Press; 2011:123-125.
  7. Amieva-Wang NE. “Dermatologic Emergencies: Quick reference tables.” In: Amieva-Wang NE,
     Shandro J, Sohoni A, Fassl B, eds. Practical Guide of Pediatric Emergency Medicine: Caring for
     children in the Emergency Department. New York, NY: Cambridge University Press; 2011:132-133.
  8. Amieva-Wang NE, Messner A. “Postoperative Tonsillectomy.” In: Amieva-Wang NE, Shandro J,
     Sohoni A, Fassl B, eds. Practical Guide of Pediatric Emergency Medicine: Caring for children in
     the Emergency Department. New York, NY: Cambridge University Press; 2011:205-207.
  9. Amieva-Wang NE, Sohoni, A. “Common Rectal Complaints.” In: Amieva-Wang NE, Shandro J,
     Sohoni A, Fassl B, eds. Practical Guide of Pediatric Emergency Medicine: Caring for children in the
     Emergency Department. New York, NY: Cambridge University Press; 2011:313-314.
  10. Amieva-Wang NE, Sohoni A. “Approach to the Prepubertal Genital Exam.” In: Amieva-Wang NE,
      Shandro J, Sohoni A, Fassl B, eds. Practical Guide of Pediatric Emergency Medicine: Caring for
      children in the Emergency Department. New York, NY: Cambridge University Press; 2011:328-330.
  11. Dahlberg A, Amieva-Wang NE. “Bleeding Disorders in Children.” In: Amieva-Wang NE, Shandro
      J, Sohoni A, Fassl B, eds. Practical Guide of Pediatric Emergency Medicine: Caring for children in
      the Emergency Department. New York, NY: Cambridge University Press; 2011:347-353.
  12. Ramarajan N, Amieva-Wang NE. “Primary Immunodeficiency Disease in the Emergency
      Department.” In: Amieva-Wang NE, Shandro J, Sohoni A, Fassl B, eds. Practical Guide of Pediatric
      Emergency Medicine: Caring for children in the Emergency Department. New York, NY: Cambridge
      University Press; 2011:387-391.
  13. Amieva-Wang NE, van der Vlugt TM, Sohoni A, Reid JR. “Bacterial Infections with Rashes.” In:
      Amieva-Wang NE, Shandro J, Sohoni A, Fassl B, eds. Practical Guide of Pediatric Emergency
      Medicine: Caring for children in the Emergency Department. New York, NY: Cambridge University
      Press; 2011:411-415.
  14. Amieva-Wang NE, Sohoni A, “Approach to the Pediatric Neurologic Exam.” In: Amieva-Wang NE,
      Shandro J, Sohoni A, Fassl B, eds. Practical Guide of Pediatric Emergency Medicine: Caring for
      children in the Emergency Department. New York, NY: Cambridge University Press; 2011:528-530.


                                                                                          NE Wang - 39
                                                                                                           45
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 48 of 65 Page ID
                                 #:32608


  15. Briese B, Marmer M, Amieva-Wang NE. “Dizziness and Ataxia.” In: Amieva-Wang NE, Shandro J,
      Sohoni A, Fassl B, eds. Practical Guide of Pediatric Emergency Medicine: Caring for children in
      the Emergency Department. New York, NY: Cambridge University Press; 2011:536-539.
  16. Briese B, Marmer M, Amieva-Wang NE. “Weakness.” In: Amieva-Wang NE, Shandro J, Sohoni A,
      Fassl B, eds. Practical Guide of Pediatric Emergency Medicine: Caring for children in the
      Emergency Department. New York, NY: Cambridge University Press; 2011:550-553.
  17. Amieva-Wang NE. “Cough.” In: Amieva-Wang NE, Shandro J, Sohoni A, Fassl B, eds. Practical
      Guide of Pediatric Emergency Medicine: Caring for children in the Emergency Department. New
      York, NY: Cambridge University Press; 2011:618-619.
  18. Park JG, Amieva-Wang NE. “The Normal Neonate and Common Problems.” In: Amieva-Wang NE,
      Shandro J, Sohoni A, Fassl B, eds. Practical Guide of Pediatric Emergency Medicine: Caring for
      children in the Emergency Department. New York, NY: Cambridge University Press; 2011:738-742.
  19. Lim Ingrid, Wang NE, “Pediatric Genitourinary and Renal Disorder.” In Adams J et al. eds. Adam’s
      Emergency Medicine. Philadelphia, Pennsylvania: Saunders-Elsevier; 2008:1231-1242.
  20. Hammon A, Wang NE. Mastoiditis, E-Medicine. http://www.emedicine.com. Published November
      2005. Accessed November 2005.
  21. Hsia R, Wang NE. Pediatric Gastrointestinal Bleeding. E-Medicine. http://www.emedicine.com.
      Published May 2005. Accessed May 2005.
  22. Hsia R, Wang NE. Leishmaniasis. E-Medicine. http://www.emedicine.com. Published May 2005.
      Accessed May 2005.
  23. Wang, NE. Hypoparathyroidism. E-Medicine. http://www.emedicine.com. Published 1999. Accessed
      1999.
  24. Wang, NE. Gas gangrene. E-Medicine. http://www.emedicine.com. Published 1999. Accessed 1999.
  25. Wang, NE. Mastoiditis. E-Medicine. http://www.emedicine.com. Published 1999. Accessed 1999.
  26. Wang, NE. Organophosphate insecticide poisonings. E-Medicine. http://www.emedicine.com.
      Published 1999. Accessed 1999.



INTERNATIONAL AND VOLUNTEER WORK

  Physician Volunteer:
  Standing Rock, North Dakota, USA                                                             12/2016
  Yale/Stanford Johnson and Johnson Program:
          Alam Sehat Lestari Clinic Sukadana, Indonesia,                                    2011, 2012
          Santa Cruz, Bolivia                                                                     2004
  Health Volunteers Overseas (HVO):
          Alam Sehat Lestari Clinic Sukadana, Indonesia                                  2013 - present
          Jigme Dorji Wangchuck National Referral Hospital, Thimphu, Bhutan;                      2011
  A Hole in the Wall Gang Camp / Camp for Children with Serious Illness:                  2003-present
        Barretstown Ireland, Camp Korey, WA; Painted Turtle, CA
  Pacific Free Clinic                                                                        2002-2007
  Doctors for Global Health, Hospital San Carlos, Altamirano, Chiapas, Mexico                2000-2013
  REI Cuba                                                                                        2007
  San Lucas Toliman, Guatemala                                                                    2006
  Doctors of the World: Human Rights Clinic                                                  2001-2006


                                                                                        NE Wang - 40
                                                                                                          46
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 49 of 65 Page ID
                                 #:32609


  Arbor Free Clinic, Stanford, California                                             1996-1999
  Los Médicos Voladores (The Flying Doctors), Baja, Mexico                            1993-1997
  Maya Mountains Archaeological Project (MMAP), Belize                                     1996
  Mobile Medical Team for Stadium events, Stanford Stadium                            1993-1994
  Remote Area Medical Volunteers, Guatemala                                           1993,1994

  Volunteer:
  Sierra Club Service Trip (Lost Coast, CA)                                               5/2019

PROFESSIONAL MEMBERSHIPS AND LEARNED SOCIETIES

  Memberships:

  Fellow, American Academy of Pediatrics (FAAP)                                     2002–present
  Fellow, American Board of Emergency Physicians (FACEP)                           11/00–present

  International Society of Travel Medicine (ISTM)                                     2007–2008
  Professional Education Committee
  International Health Medical Education Consortium                                   2002–2005
  Society of Academic Emergency Medicine (SAEM)                                     1996–present
    Secretary; SAEM International Medicine Interest Group                                  1996
  American College of Emergency Physicians (ACEP)                                   1996–present
  ACEP Section on Social Emergency Medicine-Founding member                         2017-present
  American Academy of Pediatrics (AAP)                                              1996–present
  Physicians for a National Health Program                                          1996–present
  Physicians for Social Responsibility                                              1996–present
  California Alliance for Physicians                                                1996–present
  Bay Area International Health Interest Group                                      1996–present

  Certifications:
  California Medical License Exp. 08/31/20
  ABEM Emergency Medicine Certification                                         Exp. 12/31/2027
  ABEM Pediatric Emergency Medicine Certification                               Exp. 12/31/2021
  Drug Enforcement Administration (DEA)                                           Exp. 05/31/20
  California Fluoroscopy Supervisor and Operator Permit                          Exp. 02/29/20
  Advanced Pediatric Life Support (APLS) Instructor                               09/09–present
  APLS Course Director04/13–present
  Pediatric Advanced Life Support (PALS)                                     6/93-6/10; 4/18-4/20
  Pediatric Advanced Life Support (PALS) Instructor                     6/93-6/10; 2/2019-present
  Advanced Cardiac Life Support (ACLS)                                              Expired 04/05
  ACLS InstructorExpired 04/99
  Advanced Trauma Life Support (ATLS)                                              Expired 11/13
  ATLS InstructorExpired 11/13
  Neonatal Advanced Life Support                                                   Expired 12/11

  CBEST Waiver: Able to substitute teach in Palo Alto School District                       2003




                                                                                 NE Wang - 41
                                                                                                    47
                    Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 50 of 65 Page ID
                                                     #:32610


Research Mentorship record (14 in 5 years/27 total) 3/23/2019

Faculty Member /         Status   Mentoring     Title of Research Project                                           Current Position of Past
Trainee                           Period                                                                            Mentees


  Ananth, Prasanna       Past     2006-2008     “Feasibility of an Emergency Department-Based Educational           Assistant Professor, Yale
  (Stanford Medical                             Intervention for Acute Asthma, 2005“                                Medicine (Pediatrics)
  Student)                                      (Stanford Medical Scholars)
  Anderson, Erik, MD     Past     2015-2016     “Addressing the Social Determinants of Health from the              Attending, Physician Alameda
  (Social Emergency                             Emergency Department: The Practice of Social Emergency”             County Hospital
  Medicine Fellow)
  Arroyo-Chen, Anna      Past     2011          “Social disparities in the incidence of serious trauma: A total     Fellow, Allergy and
  (Stanford Medical                             population study of California children”                            Immunology, Massachusetts
  Student)                                      (Stanford University Community Scholar)                             General (2017-)
  Burns, Carson          Past     2014-         “Effect of Affordable Care Act (ACA) on young adult frequent        Resident,
  (Stanford Medical               2016          ED users”                                                           Pediatrics, Seattle Childrens
  Student)                                      (Stanford Medical Scholars)
  Cassillas, Katherine   Past     2017-2018     “State-Level Analysis of Young Adult Emergency Department           NA
  (Stanford Medical                             Utilization for Psychiatric Diagnoses under the Early Affordable
  Student)                                      Care Act Medicaid Expansion.” (Stanford Medical Scholars)
  Chen, Frances          Past     2015-2016     “A Pilot Study of an Emergency Department-Based Insurance           Resident, Anesthesiology,
  (Stanford Medical                             Linkage Program”                                                    Massachusetts General Hospital
  Student)                                      (Stanford Medical Scholars)
  Delgado, Kit           Past     2010-2012     Cost-effectiveness of helicopter versus ground emergency            Assistant Professor Emergency
  (Mucio)                                       medical services for trauma scene transport in the United States.   Medicine, University of
  (Instructor                                   (Stanford Health Services Research T32 Masters Program)             Pennsyvania
  Emergency
  Medicine)
  Elder, Joshua, MD      Past     2012-2015     “Variation in Care for Patients Presenting to the Emergency         Assistant Professor, University
  (Emergency                                    Department with Renal Colic”                                        of California - Davis
  Medicine Resident)                            (Robert Woods Johnson Fellow)
  Enriquez, Melissa      Past     2006-2007     “Comparing Diagnostic Strategies for Chlamydia, Gonorrhea,          Community Radiology, Palo
  (Stanford Medical                             and Trichomoniasis: Data From an Urban Primary Health Care          Alto
  Student)                                      Center in Sao Paulo, Brazil 2005”
                                                (Stanford Medical Scholars)



                                                                                                                                   NE Wang - 42
                                                                                                                                                      48
                    Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 51 of 65 Page ID
                                                     #:32611


Golzari, Mana          Past     2004-2006   “Pediatric Emergency Medicine Follow-up Compliance Study         Community Pediatrician
(Stanford Medical                           2002 and 2003”                                                   Norristown, PA
Student)                                    (Stanford Medical Scholars)
Hakim, Ibrahim         Past     2015-2017   “Variation in Treatment of Pediatric Injury by Hospital Trauma   Resident, Internal Medicine,
(Stanford Medical                           Status”                                                          Case Western
Student)                                    (Stanford Medical Scholars)
Kanak, Mia             Past     2011-2015   “Evaluation of an Emergency Department-based Health              Fellow, Pediatric Emergency
                                            Insurance Enrollment Program for Children: Rate of Linkage,      Medicine, Children’s Hospital
                                            Retention After Initial Linkage, and Healthcare Utilization”     LA
                                            (Stanford Medical Scholars)
Lee, July, MD          Curren   2018-       “Influence of Immigration Status on Pediatric Access to          NA
(Pediatric Resident)   t        present     Emergency Care”
Lee, Moon, MD,         Past     2014-2015   “A pilot train-the-trainer program for community emergency       Faculty, Stanford Emergency
MPH                                         departments to implement in situ pediatric resuscitation         Medicine
(Pediatric                                  simulations” (CHRI grant)
Emergency
Medicine Faculty
Ling, Emilia,          Curren   2018-       “Sharing Care: Improving Connections and Referral Systems        NA
(Stanford Medical      t        present     Between Stanford Help Desk and Community Primary and
Student)                                    Dental Care Centers” (Valley Scholars)
Mendenhall,            Past     2005-2006   “Water in Malawi: The Sustainability of Shallow Wells, 2005”     Community Emergency
Matthew                                     (Stanford Medical Scholars)                                      Medicine
(Stanford Medical
Student)
Newberry, Jennifer,    Past     2015-2016   “Evaluating the Impact of Emergency Department-Based             Faculty, Stanford Emergency
MD                                          Community Partnerships to Address Social Determinants of         Medicine
(Social Emergency                           Health.”
Medicine Fellow)                            (Stanford Innovation Award in Population Science)
Nguyen, Quynh          Curren   2018-       “Epidemiology and outcomes of pediatric unintentional falls      NA
Phan, MD               t        present     presenting to US Emergency Departments: What role do
(LPCH PICU                                  developmental disabilities play? (Jackson Vaughn Grant)
Fellow)
Pierog, Jessica, MD    Past     2011         “Teaching Effective CPR, Squeezing New Life into an Old         Community ED physician
(Stanford Clinical                          Procedure”
Instructor)                                 (Stanford Epidemiology Masters Program)
Ramarajan, Naresh      Past     2007-2009   “Interdisciplinary Initiative to Reduce Radiation Exposure in    Faculty UCLA, EM/IM


                                                                                                                           NE Wang - 43
                                                                                                                                             49
                    Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 52 of 65 Page ID
                                                     #:32612


                                           Children: Evaluation of Appendicitis Using a Staged US and
                                           CT Protocol”
                                           (Stanford Medical Scholars)
Rizal, Rachel          Past    2012-2016   “The Effect of Computerized Alcohol Screening and Brief            Resident, Emergency Medicine,
(Stanford Medical                          Intervention on Alcohol Consumption in Adolescent Patients in      Harvard Affiliated Programs
Student)                                   the Emergency Department”
                                           (Stanford Medical Scholars)
Rutman, Lori Ellen     Past    2010-2011   “Emergency Department-based health insurance enrollment for        Assistant Professor, Pediatric
(LPCH Pediatrics                           kids: does site of enrollment impact retention and utilization?”   Emergency Medicine, Seattle
Resident)                                                                                                     Children’s Hospital (2014-)
Tsai, Thomas           Past    2009-2010   “Reducing Radiation Exposure: Clinical Features and Reliability    General Surgeon Affiliated with
(Stanford Medical                          of a Sonographically Normal Appendix in Ruling Out Pediatric       Brigham and Woman’s
Student)                                   Acute Appendicitis”                                                Faulkner Hospital
                                           (Medical Scholars)
Vogel, Laura           Past    2011-2015   “Pediatric Trauma Transfers in California: Disparities in access   Resident, Emergency Medicine,
(Stanford Medical                          and efficiency”                                                    Harvard Affiliated Programs
Student)                                   (Stanford Medical Scholars)
Warstadt, Nicholas     Past    2015-2017   “Predictors and Outcomes of Specialized Treatment Center           Resident, Emergency Medicine
(Stanford Medical                          Utilization by California Youths with Burn Injuries” (Stanford
Student)                                   Medical Scholars)
Yokell, Michael        Past    2011-2015   “National rates of under- and over-triage of trauma”               Resident, Emergency Medicine
                                            (Stanford Medical Scholars)                                       University of Pennsylvania
Yore, MacKenzie        Past    2016-2017   “Design and Evaluation of a Social Services Help Desk in the       Resident, Emergency Medicine
(Stanford Medical                          Santa Clara Valley Medical Center Emergency Department.”           UCSF Fresno
Student)                                   (Stanford Medical Scholars)




                                                                                                                            NE Wang - 44
                                                                                                                                                50
    Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 53 of 65 Page ID
                                     #:32613
Facility Report for Flores v. Barr Class Counsel:
Homestead
Analysis of Class Members Held at the Homestead ORR Facility
August 8, 2019
Select Program Name
Homestead



 Executive Summary
 This report summarizes Department of Justice Oﬃce of Refugee Resettlement (DOJ ORR) data provided to
 Flores v. Barr Class Counsel for Class Members held in the custody of ORR at the Homestead facility at any
 point from January 2018 to June 2019. The focus is on detention characteristics of the 14,159 Class
 Members whose DOJ records clearly indicate their age, date of placement into ORR custody, detention
 duration, and, when applicable, release from ORR custody.
                                                                                                                                Abc


Table 1. Overview of the volume of Class Members held in ORR Custody at Homestead, by year of placement and release.


                                                                                                              Still in ORR Custody on
                                                     Grand Total    Released in 2018       Released in 2019
                                                                                                                          30JUN2019

Grand Total                                    14,159 (100.0%)         3,089 (21.8%)         8,209 (58.0%)             2,861 (20.2%)
In ORR Custody as of 31DEC2017                          3 (0.0%)            3 (0.0%)
Placed into ORR Custody in 2018                  4,753 (33.6%)         3,086 (21.8%)         1,577 (11.1%)                 90 (0.6%)
Placed into ORR Custody in 2019, to date         9,403 (66.4%)                               6,632 (46.8%)             2,771 (19.6%)




Demographics
Figure 1. Basic demographics of Class Members held in ORR Custody at Homestead.


Gender                                         Age                                      Country of Origin



                                                                                                     Other     Mexico
                                                11 to 13 years      6 to 10 years                  277 (2.0%) 133 (0.9%)
   Female                                        804 (5.7%)           1 (0.0%)
                                                                                          El Salvador
4,390 (31.0%)
                                                                                         2,481 (17.5%)



                                                                                                                        Guatemala
                                                                                                                       7,167 (50.6%)
                                   Male                                                    Honduras
                               9,769 (69.0%)                                             4,101 (29.0%)
                                                                   14 to 17 years
                                                                   13,354 (94.3%)




                                                                                                                                 51
                             Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 54 of 65 Page ID
                                                              #:32614

Homestead:
Monthly Volume Trends of Class Members in Detention
Figure 2. Class Members held in custody by ORR at Homestead by month. Top number above bar indicates total class members in
custody that month; grey number above bar indicates average days in custody that months. Shading indicates length of custody to
date; 13,891 Class Members in view.


                                       Cumulative Days in Detention                                                              Number of Class Members -> 4,276
                             4500
                                           1-20 days                                                                                 Avg days in custody -> 25.8
                                           21-30 days
                                           31-60 days                                                                                                  3,884
                             4000                                                                                                              3,723   30.0
                                           61-90 days
                                                                                                                                               28.1
                                           91+ days

                             3500                                                                                                      3,233
                                                                                                                                       29.9
                                                                                                                                                               2,074
                                                                                                                                                       1,480
                             3000                                                                                                              1,409
Class Members in Detention




                                                                                                                                       1,256
                                                                                                                               2,326
                             2500
                                                                                                                               38.0

                                                                                                                       1,908
                             2000                                                                                      47.5                            832
                                                                       1,687                                   1,692           812
                                                               1,570   45.8                                    53.8                            984             814
                                                                                       1,544   1,504
                                                               32.4                    54.1
                                                                               1,364           63.6                    656             791
                                                                       298                                     308
                             1500                                              54.5                    1,244
                                                                                               223
                                                       1,073   523                     404             65.2
                                                                               246                                             537
                                                       22.1                                                    485
                                                                                                       315
                             1000                                                                                                                      1,242
                                                               225                             518
                                                                       758     385     327                             767                                     1,061
                                                        585                                            227                     471     906     1,098
                                                                                                               389
                                            423
                              500           17.7               671                             316
                                                                                       357             285
                                                        160                    480                             167
                                     53                                                                                223     356
                                             324                       406
                                    38.8                300                            303     366     339     343                                     284     286
                                                                                                                       214                     190
                               0                                               173                                             150
                                    Mar 18 Apr 18 May 18 Jun 18 Jul 18 Aug 18 Sep 18 Oct 18 Nov 18 Dec 18 Jan 19 Feb 19 Mar 19 Apr 19 May 19 Jun 19




                                                                                                                                                                 52
   Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 55 of 65 Page ID
                                    #:32615


Homestead: Length of Detention

Overall, the median length of detention in ORR custody for Class Members held at Homestead was 39 days
(Inter Quartile Range (IQR) 23-67).
                                                                                                                                               Abc
Table 2. Overall detention characteristics of Class Members held at Homestead, grouped by age at time of placement into ORR
Custody.
                                                       Grand Total                 6 to 10 years             11 to 13 years             14 to 17 years
Number of Class Members                          14,159 (100.0%)                       1 (0.0%)                804 (5.7%)              13,354 (94.3%)

Released                                            11,378 (80.4%)                                            672 (83.6%)              10,706 (80.2%)
Still in ORR Custody on 2019-06-30                   2,781 (19.6%)                  1 (100.0%)                132 (16.4%)               2,648 (19.8%)

Length of Detention >20 days                        11,328 (80.0%)                  1 (100.0%)                585 (72.8%)              10,742 (80.4%)
Length of Detention <=20 days                        2,831 (20.0%)                                            219 (27.2%)               2,612 (19.6%)

Detention in days, median (IQR)                         39 (23-67)                   93 (93-93)                 31 (19-61)                 39 (23-67)

Detention in days, average (st. dev)
                                                        52.8 (46.7)                      93.0 ()                47.8 (47.2)                53.1 (46.6)
1-20 days                                            2,831 (20.0%)                                            219 (27.2%)               2,612 (19.6%)
21-30 days                                           2,641 (18.7%)                                            171 (21.3%)               2,470 (18.5%)
31-60 days                                           4,544 (32.1%)                                            212 (26.4%)               4,332 (32.4%)
61-90 days                                           2,070 (14.6%)                                            105 (13.1%)               1,965 (14.7%)
91-120 days                                           1,009 (7.1%)                   1 (100.0%)                  44 (5.5%)                 964 (7.2%)
121-150 days                                            447 (3.2%)                                               21 (2.6%)                 426 (3.2%)
151-180 days                                            262 (1.9%)                                               13 (1.6%)                 249 (1.9%)
6-<12 months                                            337 (2.4%)                                               18 (2.2%)                 319 (2.4%)
12-<18 months                                            18 (0.1%)                                                1 (0.1%)                  17 (0.1%)




Figure 3. Distribution of length of detention for Class Members held at Homestead, grouped by age; a diﬀerent visualization of Table 2
information. The 6-10 years individual is not shown.

                30%



11 to 13        20%
years
                10%

                0%       27.2%           21.3%          26.4%           13.1%         5.5%          2.6%         1.6%         2.2%           0.1%

                30%



14 to 17        20%
years
                10%

                0%       19.6%           18.5%          32.4%           14.7%         7.2%          3.2%         1.9%         2.4%           0.1%
                       1-20 days       21-30 days     31-60 days      61-90 days   91-120 days     121-150      151-180       6-<12         12-<18
                                                                                                    days         days         months        months




                                                                                                                                                    53
   Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 56 of 65 Page ID
                                    #:32616

Homestead: Transfer & Release Characteristics

Table 3. Top 10 facilities where Class Members at Homestead are               Table 4. Top 10 facilities where Class Members at Homestead are
first held in ORR Custody                                                     last held in ORR Custody

First Program Name                                                             Last Program Name
Grand Total                                            14,159 (100.0%)         Grand Total                                                  14,159 (100.0%)
Homestead                                               14,098 (99.6%)         Homestead                                                     12,632 (89.2%)
His House                                                    17 (0.1%)         BCFS Tornillo                                                      707 (5.0%)
Southwest Key Casa Quetzal                                   10 (0.1%)         His House                                                          171 (1.2%)
Catholic Charities Boystown                                       7 (0.0%)     Southwest Key Estrella                                              89 (0.6%)
Southwest Key Campbell                                            6 (0.0%)     Southwest Key Casa Padre                                            85 (0.6%)
Southwest Key Casita Del Valle                                    4 (0.0%)     Catholic Charities Boystown                                         80 (0.6%)
BCFS San Antonio                                                  3 (0.0%)     BCFS Harlingen                                                      52 (0.4%)
Southwest Key Casa Blanca                                         3 (0.0%)     Southwest Key Casa Kokopelli                                        28 (0.2%)
Southwest Key Glendale                                            3 (0.0%)     Southwest Key Nueva Esperanza                                       22 (0.2%)
Southwest Key Sol                                                 3 (0.0%)     Heartland Intl Childrens RC                                         17 (0.1%)




Figure 4. Release classification of Class Members at Homestead.               Figure 5. Top 10 states of sponsors of Reunified Class Members at
                                                                              Homestead.

                                                                                   TX                                                        1,355 (12.5%)

                        Other       Age Out                                        FL                                                     1,257 (11.6%)
                      533 (3.8%)   127 (0.9%)
                                                                                  CA                                                  1,211 (11.1%)
        Not Released
        2,676 (18.9%)                                                             NY                                     862 (7.9%)

                                                                                  MD                                687 (6.3%)

                                                                                  NJ                              638 (5.9%)

                                                                                  VA                         585 (5.4%)

                                                                                  GA                    405 (3.7%)
                                                  Reunified                       NC                   365 (3.4%)
                                                10,786 (76.2%)
                                                                                  TN                   363 (3.3%)

                                                                                        0%     2%      4%    6%        8%      10%     12%     14%     16%
                                                                                                                  % of Class Members


Table 5. Lengths of detention in ORR Custody by release classification, for Class Members at Homestead

                               Grand Total            Reunified          Not Released                    Other                 Age Out         US Departure
Length of Detention
                         14,159 (100.0%)        10,786 (76.2%)          2,676 (18.9%)                533 (3.8%)             127 (0.9%)             37 (0.3%)

1-20 days                  2,831 (20.0%)         1,749 (16.2%)          1,025 (38.3%)                 39 (7.3%)             18 (14.2%)
21-30 days                 2,641 (18.7%)         2,194 (20.3%)           406 (15.2%)                  31 (5.8%)              10 (7.9%)
31-60 days                 4,544 (32.1%)         3,601 (33.4%)           655 (24.5%)                259 (48.6%)             29 (22.8%)
61-90 days                 2,070 (14.6%)         1,597 (14.8%)           295 (11.0%)                159 (29.8%)             16 (12.6%)               3 (8.1%)
91-120 days                   1,009 (7.1%)          826 (7.7%)               138 (5.2%)               26 (4.9%)             15 (11.8%)             4 (10.8%)
121-150 days                   447 (3.2%)           374 (3.5%)                45 (1.7%)                3 (0.6%)             18 (14.2%)             7 (18.9%)
151-180 days                   262 (1.9%)           216 (2.0%)                27 (1.0%)                5 (0.9%)                7 (5.5%)            7 (18.9%)
6-<12 months                   337 (2.4%)           226 (2.1%)                71 (2.7%)               11 (2.1%)             13 (10.2%)            16 (43.2%)
12-<18 months                    18 (0.1%)             3 (0.0%)               14 (0.5%)                                        1 (0.8%)




                                                                                                                                                          54
   Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 57 of 65 Page ID
                                    #:32617

Homestead: Turning 18 While in ORR Custody




Table 6. Length of detention for 17-year-old Class Members held at Homestead and released from ORR Custody

                                                                                                                  Other Status (released before 18th
Length of
                                             Grand Total                           Age Out                        birthday)
Detention
                                             5,018 (100.0%)                        125 (2.5%)                     4,893 (97.5%)

1-20 days                                    628 (12.6%)                           17 (13.6%)                     611 (12.6%)
21-30 days                                   857 (17.2%)                           9 (7.2%)                       848 (17.5%)
31-60 days                                   1,746 (35.0%)                         29 (23.2%)                     1,717 (35.4%)
61-90 days                                   838 (16.8%)                           16 (12.8%)                     822 (16.9%)
91-120 days                                  443 (8.9%)                            15 (12.0%)                     428 (8.8%)
121-150 days                                 212 (4.3%)                            18 (14.4%)                     194 (4.0%)
151-180 days                                 113 (2.3%)                            7 (5.6%)                       106 (2.2%)
6-<12 months                                 142 (2.9%)                            13 (10.4%)                     129 (2.7%)
12-<18 months                                3 (0.1%)                              1 (0.8%)                       2 (0.0%)




Figure 6. Monthly trends of release of 17-years-old Class Members held in custody by ORR at Homestead, grouped by type of release.
Vertical axis indicates percent of Class Members calculated within release type. Shading indicates length of detention.

                                           Cumulative Days in Detention                                     21
                                                 1-20 days          61-90 days
                                     20%                                                                    4
                                                 21-30 days         91+ days
                % of Class Members




                                                 31-60 days
                                     15%

                                                                                                11    11    9
  Age Out
                                     10%                                           9      9
                                                                                                2     2            8
                                                                               6          2     2
                                                                                   4                  2            3
                                     5%                       4      4         3                                             4
                                                                                                            7                      3              3
                                             2                2                           5     6     5            2                      2
                                                                     3         2   4                                         2
                                     0%      2                2                                                    2               2      2



                                     20%
                                                                                                                                                 722
                % of Class Members




                                                                                                                                  663
                                                                                                                                         637
                                     15%                                                                                                         193
                                                                                                                         559      133    124
  Other
  Status                             10%                                                                                          190    144     169
                                                                                                                         154
  (released                                                                                                       339
  before 18th
  birthday)                                                                                           185   214
                                     5%                             173                  165                             246      262    289     268
                                                              145          135     131          144                98
                                                      76            88                                      114
                                            21                                                                     92
                                     0%                       89                                      83
                                           Apr 18 May 18 Jun 18 Jul 18 Aug 18 Sep 18 Oct 18 Nov 18 Dec 18 Jan 19 Feb 19 Mar 19 Apr 19 May 19 Jun 19




                                                                                                                                                   55
   Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 58 of 65 Page ID
                                    #:32618

Homestead: Data Processing
1. Data shown are from DOJ files provided for months November 2017 through June 2019.

2. There are approximately 3400 more Class Members (~4% of all ORR records for this period, not just
records of the Homestead facility) excluded from this analysis because their DOJ records were ambiguous
due to duplicated, inconsistent, or missing data.

3. There are 336 individuals recorded in the DOJ files who were older than 18 at time of admittance into ORR
Custody. They are not included in this analysis of Flores Class Members.

4. Length of detention is calculated as the elapsed days from date of placement into the custody of ORR to
date of release. If there is no release information, the Class Member is assumed still in the custody of ORR at
the end of June 2019, and the length of detention is calculated as the elapsed days from date of placement
until 7/15/2019, the date of the census for the latest file provided by the DOJ. The date of placement and last
day in detention are included as days in detention.

5. Monthly trends of detained Class Members are the sums of all distinct Class Members held in the custody
of ORR each month. These will diﬀer from average daily census numbers provided by DOJ. Instead our
numbers indicate how many Class Members the ORR system detains and is responsible for each month.




                                                                                                            56
   Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 59 of 65 Page ID
                                    #:32619

Report for Flores v. Barr Class Counsel
Analysis of Class Members Held at All ORR Facilities                                                              August 8, 2019

Executive Summary
This report summarizes Department of Justice Oﬃce of Refugee Resettlement (DOJ ORR) data provided to
Flores v. Barr Class Counsel for Class Members held in the custody of ORR at any point during January 2018
to June 2019. The focus is on detention characteristics of the 103,167 Class Members whose DOJ records
clearly indicate their age, date of placement into ORR custody, detention duration, and, when applicable,
release from ORR custody.


We conclude that the monthly volume of Class Members held in the custody of ORR has nearly doubled
during the reporting period. Additionally, only 16,977 (16.5% of 103,167) Class Members were released
from ORR custody within 20 days. Notably, there were 19,230 (18.6%) Class Members detained more than
90 days, 16,692 (16.2%) detained from 61-90 days, 34,095 (33.0%) from 31-60 days, and 16,173 (15.7%)
from 21-30 days.

Volume
There were a total of 103,167 Class Members held in the custody of ORR from January 1, 2018 through June
30, 2019. We attempt to account for the constant influx and eﬄux of Class Members. Table 1 demonstrates
that there were 7,558 (7.3% of 103,167) Class Members already in ORR custody as of December 31, 2017,
51,145 (49.6%) were placed into ORR custody during 2018, and 44,464 (43.1%) were placed into ORR
custody during the first six months of 2019.

Table 1. Overview of the volume of Class Members held in ORR Custody, by year of placement and release.

                                                                                                                      Still in ORR Custody on
                                                       Grand Total         Released in 2018        Released in 2019
                                                                                                                                  30JUN2019

Grand Total                                     103,167 (100.0%)            45,936 (44.5%)           44,001 (42.7%)          13,230 (12.8%)
In ORR Custody as of 31DEC2017                        7,558 (7.3%)                7,175 (7.0%)           197 (0.2%)               186 (0.2%)
Placed into ORR Custody in 2018                    51,145 (49.6%)           38,761 (37.6%)           11,486 (11.1%)               898 (0.9%)
Placed into ORR Custody in 2019, to date           44,464 (43.1%)                                    32,318 (31.3%)          12,146 (11.8%)



Demographics
Figure 1. Basic demographics of Class Members held in ORR Custody.


Sex                                            Age                                               Country of Origin

                                                                   0 to 5 years                            Other      Mexico
                                                     6 to 10 years 3.0K (2.9%)                          4.4K (4.2%) 2.4K (2.3%)
                                                     7.5K (7.3%)
   Female
32.1K (31.1%)                                                                                     El Salvador
                                               11 to 13 years                                    15.0K (14.6%)
                                                9.7K (9.4%)

                                                                                                                                Guatemala
                                                                                                                               52.1K (50.5%)
                                   Male                                                             Honduras
                               71.1K (68.9%)                                 14 to 17 years       29.3K (28.4%)
                                                                             82.9K (80.4%)




                                                                                                                                         57
                             Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 60 of 65 Page ID
                                                              #:32620

All Facilities: Monthly Volume Trends of Class Members in Detention

The number of Class Members held in custody by ORR each month nearly doubled during the reporting period.
February 2018 saw the fewest number of Class Members held in custody by ORR, 10,566; the maximum of
21,739 was recorded in June 2019. (Figure 2)

The number of Class Members held in custody by ORR for more than 3 months tripled, from 1,782 in January
2018 to 5,472 in October 2018, and remained at this level through December 2018.


Figure 2. Class Members in ORR Custody by month. Top number above bar indicates total class members in custody that month; grey
number above bar indicates average days in custody that months. Shading indicates length of custody to date; 103,167 Class
Members in view.
                              24K     Cumulative Days in Detention
                                           1-20 days                                                                                                                 21.7K
                                                                                                                                                             21.3K   51.6
                              22K          21-30 days                                                                                                        53.7
                                                                                                                                                     20.3K
                                           31-60 days                                                                                                55.2
                                                                                                                       19.0K                 18.8K
                              20K          61-90 days
                                                                                                                       80.4                  61.4
                                           91+ days
                                                                                                               17.4K
                                                                                                       16.7K                   16.9K 16.8K
                              18K                                                                              82.9
                                                                                                 16.0K 83.5            3.3K    77.9 70.8                     7.7K    8.7K
                                                                     15.7K 15.4K
                                                                                                 79.7                                                7.4K
                              16K   Number of Class Members -> 14.7K 60.9 69.2 14.8K                           3.1K                          5.8K
Class Members in Detention




                                        Avg days in custody -> 58.4              76.0                   2.6K
                                                                                                                               3.9K
                                                                                                 3.0K                  2.3K           4.6K
                              14K                                                  2.7K
                                                             12.5K          3.8K          2.5K          1.2K   1.7K
                                                             63.0
                                                   11.4K                                         1.1K                          1.1K
                                                                     4.8K
                              12K 10.6K 10.6K      64.3                            1.3K
                                                                                          1.2K                                                               3.9K
                                  59.6 65.2                                                                            4.8K                  3.5K    3.7K            3.5K
                                                             3.5K           2.3K                        4.3K                          2.6K
                                                                                                               4.1K
                              10K                     3.2K                                       3.7K
                                    2.7K    2.4K                                                                               5.3K
                                                                     2.2K                 4.2K
                                                                                   5.7K
                               8K                            1.6K
                                    0.9K    1.3K      1.4K                                                                            3.6K
                                                                            5.3K                        3.1K   3.2K    3.2K                  4.8K            5.3K    5.1K
                                                                                                 3.5K                                                4.9K
                               6K                                    3.7K
                                            2.7K      2.8K   3.3K                                                              2.4K
                                    3.7K                                                  3.4K
                                                                                                                                      2.3K
                               4K                                                  2.8K
                                                                                                                                             1.4K
                                                      1.4K   1.3K    1.5K   1.7K                                                                     1.6K    1.8K    1.9K
                                            2.0K
                                    1.5K                                                                5.5K   5.4K    5.4K
                                                                                                 4.7K                          4.3K
                               2K                                                         3.5K                                        3.6K
                                                                                   2.9K                                                      3.3K
                                            2.2K      2.7K   2.7K    2.6K   2.6K                                                                     2.7K    2.6K    2.6K
                                    1.8K
                               0K
                                    Jan 18 Feb 18 Mar 18 Apr 18 May 18 Jun 18 Jul 18 Aug 18 Sep 18 Oct 18 Nov 18 Dec 18 Jan 19 Feb 19 Mar 19 Apr 19 May 19 Jun 19




                                                                                                                                                                       58
   Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 61 of 65 Page ID
                                    #:32621

All Facilities: Length of Detention
Overall, the median length of detention in ORR custody was 44 days (Inter Quartile Range (IQR) 26-76).

Few Class Members were in ORR custody 20 days or less (16,977, 16.5% of 103,167). The largest number of
Class Members, 34,095 (33.0%), remained in ORR custody 31-60 days; the next largest number of Class
Members, 16,692 (16.2%), remained in ORR custody 61-90 days. (Table 2)

Length of detention distributions were similar across age groups. (Figure 3)


Table 2. Overall detention characteristics grouped by age at time of placement into ORR Custody.

                                                Grand Total             0 to 5 years           6 to 10 years          11 to 13 years       14 to 17 years
Number of Class Members                  103,167 (100.0%)              3,034 (2.9%)            7,480 (7.3%)             9,707 (9.4%)      82,946 (80.4%)
Released                                     90,273 (87.5%)           2,538 (83.7%)           6,579 (88.0%)           8,605 (88.6%)       72,551 (87.5%)
Still in ORR Custody on 2019-06-30           12,894 (12.5%)            496 (16.3%)             901 (12.0%)            1,102 (11.4%)       10,395 (12.5%)

Length of Detention >20 days                 86,190 (83.5%)           2,570 (84.7%)           5,759 (77.0%)           7,484 (77.1%)       70,377 (84.8%)
Length of Detention <=20 days                16,977 (16.5%)            464 (15.3%)            1,721 (23.0%)           2,223 (22.9%)       12,569 (15.2%)

Detention in days, median (IQR)
                                                  44 (26-76)             47 (26-81)              39 (21-68)               38 (22-68)            45 (27-77)
Detention in days, average (std)                 63.7 (69.9)             66.6 (87.8)             55.5 (61.9)             56.4 (67.3)            65.1 (70.0)

1-20 days                                    16,977 (16.5%)            464 (15.3%)            1,721 (23.0%)           2,223 (22.9%)       12,569 (15.2%)
21-30 days                                   16,173 (15.7%)            500 (16.5%)            1,233 (16.5%)           1,676 (17.3%)       12,764 (15.4%)
31-60 days                                   34,095 (33.0%)            951 (31.3%)            2,211 (29.6%)           2,936 (30.2%)       27,997 (33.8%)
61-90 days                                   16,692 (16.2%)            496 (16.3%)            1,182 (15.8%)           1,418 (14.6%)       13,596 (16.4%)
91-120 days                                    7,865 (7.6%)             239 (7.9%)               482 (6.4%)              616 (6.3%)           6,528 (7.9%)
121-150 days                                   4,170 (4.0%)             148 (4.9%)               283 (3.8%)              320 (3.3%)           3,419 (4.1%)
151-180 days                                   2,332 (2.3%)               90 (3.0%)              144 (1.9%)              182 (1.9%)           1,916 (2.3%)
6-<12 months                                   3,909 (3.8%)             120 (4.0%)               193 (2.6%)              268 (2.8%)           3,328 (4.0%)
12-<18 months                                    638 (0.6%)               15 (0.5%)               16 (0.2%)               31 (0.3%)             576 (0.7%)
18-<24 months                                    221 (0.2%)                6 (0.2%)                8 (0.1%)               22 (0.2%)             185 (0.2%)
24+ months                                        95 (0.1%)                5 (0.2%)                7 (0.1%)               15 (0.2%)              68 (0.1%)

Figure 3. Distribution of length of detention grouped by age; a diﬀerent visualization of Table 2 information.

                30%

0 to 5 years    20%
                10%
                       15.3%       16.5%        31.3%      16.3%         7.9%          4.9%       3.0%         4.0%        0.5%        0.2%        0.2%
                30%

6 to 10 years   20%
                10%
                       23.0%       16.5%        29.6%      15.8%         6.4%          3.8%       1.9%         2.6%        0.2%        0.1%        0.1%
                30%
11 to 13        20%
years
                10%
                       22.9%       17.3%        30.2%      14.6%         6.3%          3.3%       1.9%         2.8%        0.3%        0.2%        0.2%
                30%
14 to 17        20%
years
                10%
                       15.2%       15.4%        33.8%      16.4%         7.9%          4.1%       2.3%         4.0%        0.7%        0.2%        0.1%
                      1-20 days      21-30      31-60         61-90     91-120     121-150       151-180       6-<12      12-<18       18-<24     24+
                                     days       days          days       days       days          days         months     months       months    months




                                                                                                                                                       59
   Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 62 of 65 Page ID
                                    #:32622

All Facilities: Transfer & Release Characteristics

Table 3. Top 10 facilities where Class Members are first held in        Table 4. Top 10 facilities where Class Members are last held in
ORR Custody                                                             ORR Custody

First Program Name                                                       Last Program Name
Grand Total                                       103,167 (100.0%)       Grand Total                                            103,167 (100.0%)
Homestead                                            14,098 (13.7%)      Homestead                                                12,632 (12.2%)
Southwest Key Casa Padre                             10,364 (10.0%)      Southwest Key Casa Padre                                  10,039 (9.7%)
Cayuga Centers                                         6,734 (6.5%)      Cayuga Centers                                             6,678 (6.5%)
BCFS Harlingen                                         5,021 (4.9%)      BCFS Tornillo                                              5,531 (5.4%)
Southwest Key Antigua                                  2,953 (2.9%)      BCFS Harlingen                                             4,218 (4.1%)
Southwest Key Nueva Esperanza                          2,534 (2.5%)      Southwest Key Antigua                                      2,777 (2.7%)
Southwest Key El Presidente                            2,364 (2.3%)      Southwest Key Nueva Esperanza                              2,305 (2.2%)
Southwest Key Rio Grande                               2,119 (2.1%)      Southwest Key El Presidente                                2,190 (2.1%)
Southwest Key Estrella                                 2,111 (2.0%)      Southwest Key Estrella                                     2,099 (2.0%)
Southwest Key Casa Quetzal                             1,930 (1.9%)      Southwest Key Rio Grande                                   2,050 (2.0%)


Figure 4. Release classification of Class Members                       Figure 5. Top 10 states of sponsors of Reunified Class Members

                                                                            TX                                                  10,847 (13.1%)

                                                                            CA                                              9,921 (12.0%)
                              Age Out
                    Other 2,911 (2.8%)
                                                                             FL                                           9,358 (11.3%)
                 6,755 (6.5%)
        Not Released                                                        NY                                 6,872 (8.3%)
       12,493 (12.1%)
                                                                            MD                        4,814 (5.8%)

                                                                            NJ                       4,610 (5.6%)

                                                                            VA                       4,420 (5.3%)

                                                                            GA                3,029 (3.7%)

                                              Reunified                     NC              2,701 (3.3%)
                                            79,788 (77.3%)                  TN              2,590 (3.1%)

                                                                                  0%            5%                  10%            15%

                                                                                                         % of Class Members


Table 5. Lengths of detention in ORR Custody by release classification

                              Grand Total          Reunified         Not Released                 Other              Age Out        US Departure
Length of Detention
                         103,167 (100.0%)    79,788 (77.3%)        12,493 (12.1%)         6,755 (6.5%)         2,911 (2.8%)         1,220 (1.2%)

1-20 days                  16,977 (16.5%)    11,814 (14.8%)         3,784 (30.3%)          556 (8.2%)           817 (28.1%)                6 (0.5%)
21-30 days                 16,173 (15.7%)    13,480 (16.9%)         2,005 (16.0%)          398 (5.9%)            279 (9.6%)               11 (0.9%)
31-60 days                 34,095 (33.0%)    27,727 (34.8%)         3,035 (24.3%)        2,738 (40.5%)          540 (18.6%)               55 (4.5%)
61-90 days                 16,692 (16.2%)    13,357 (16.7%)         1,378 (11.0%)        1,481 (21.9%)          355 (12.2%)           121 (9.9%)
91-120 days                  7,865 (7.6%)      6,274 (7.9%)            713 (5.7%)          496 (7.3%)            213 (7.3%)          169 (13.9%)
121-150 days                 4,170 (4.0%)      3,154 (4.0%)            352 (2.8%)          260 (3.8%)            169 (5.8%)          235 (19.3%)
151-180 days                 2,332 (2.3%)      1,619 (2.0%)            225 (1.8%)          156 (2.3%)            110 (3.8%)          222 (18.2%)
6-<12 months                 3,909 (3.8%)      2,150 (2.7%)            619 (5.0%)          451 (6.7%)           314 (10.8%)          375 (30.7%)
12-<18 months                  638 (0.6%)        180 (0.2%)            195 (1.6%)          146 (2.2%)               95 (3.3%)             22 (1.8%)
18-<24 months                  221 (0.2%)         26 (0.0%)            129 (1.0%)            46 (0.7%)              17 (0.6%)              3 (0.2%)
24+ months                      95 (0.1%)           7 (0.0%)            58 (0.5%)            27 (0.4%)               2 (0.1%)              1 (0.1%)




                                                                                                                                               60
   Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 63 of 65 Page ID
                                    #:32623

All Facilities: Turning 18 While in ORR Custody
During the reporting period, there were 36,954 17-year-old Class Members released from ORR custody. Most
(92.4% of 36,954) were released prior to their 18th birthday and their release status is noted as 'Other
Status' below. (Table 3)

The remaining 2,825 (7.6%) had a release status of 'Age Out', which indicates they were released on the date
of their 18th birthday. A larger percentage of Class Members in the 'Age Out' group (14.6% of 2,825) were
held in custody by ORR for more than 6 months compared to those released before they turned 18 (5.2% of
34,129). Trends related to monthly detention by release status are shown in Figure 4.

Table 3. Length of detention for 17-year-old Class Members released from ORR Custody

                                                                                                                         Other Status (released before 18th
Length of
                                              Grand Total                          Age Out                               birthday)
Detention
                                              36,954 (100.0%)                      2,825 (7.6%)                          34,129 (92.4%)

1-20 days                                     4,609 (12.5%)                        773 (27.6%)                           3,836 (11.3%)
21-30 days                                    5,274 (14.3%)                        268 (9.6%)                            5,006 (14.7%)
31-60 days                                    12,406 (33.7%)                       529 (18.9%)                           11,877 (35.0%)
61-90 days                                    6,356 (17.3%)                        347 (12.4%)                           6,009 (17.7%)
91-120 days                                   3,270 (8.9%)                         209 (7.5%)                            3,061 (9.0%)
121-150 days                                  1,737 (4.7%)                         167 (6.0%)                            1,570 (4.6%)
151-180 days                                  978 (2.7%)                           102 (3.6%)                            876 (2.6%)
6-<12 months                                  1,741 (4.7%)                         308 (11.0%)                           1,433 (4.2%)
12-<18 months                                 314 (0.9%)                           87 (3.1%)                             227 (0.7%)
18-<24 months                                 64 (0.2%)                            13 (0.5%)                             51 (0.2%)
24+ months                                    26 (0.1%)                            2 (0.1%)                              24 (0.1%)


Figure 4. Monthly trends of release of 17-years-old Class Members held in custody by ORR, grouped by type of release. Vertical axis
indicates percent of Class Members calculated within release type. Shading indicates length of detention.

                                            Cumulative Days in Detention
                                                 1-20 days            61-90 days
                % of Class Members




                                     10%         21-30 days           91+ days
                                                 31-60 days                                     232                     222
                                                                                                      199   202   204
                                                                                                 43                      37
  Age Out                                                                               174
                                                                                                      46           54           167     163     160
                                                                            147                             60                                        145     150
                                                                130   130               41                                       45
                                     5%    118            120                                    57                      52              56      57
                                                  108                        53                       34                                               53      64
                                                                       39                                          39
                                                                                        42       45
                                            39                                     48
                                                                                                 67   67    71     69    81      68      58
                                                   37      38   48     52    36         51                                                       44    42      34
                                     0%




                                                                                                                                                              3,269
                % of Class Members




                                     10%
                                                                                                                                                2,993 3,065
                                                                                                                                        2,745                 728
                                                                                                                  2,396 2,355                   646   695
  Other                                                                                                                         2,175
                                                                                                                                        632                   726
  Status                                                                                                                                        663   714
                                                                1,635 1,575                   1,610 1,590 686
  (released                          5%             1,354 1,432                                                         914
                                              1,223                         1,269       1,210
  before 18th                           1,119                                     1,011                   567                   679 1,000 1,080 1,080 1,185
  birthday)                                          495   557   631   690 532                 455                      466
                                         551 475                                         421                                    406
                                                                                               676 644 956              659     496     474
                                     0%                                                  435
                                           Jan18 Feb18 Mar18Apr18 May.. Jun18 Jul18 Aug18 Sep18 Oct18 Nov18 Dec18 Jan19 Feb19 Mar19Apr19 May.. Jun19




                                                                                                                                                               61
   Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 64 of 65 Page ID
                                    #:32624

All Facilities: Data Processing
1. Data shown are from DOJ files provided for months November 2017 through June 2019.

2. There are approximately 3400 more Class Members (~4% of all records) excluded from this analysis
because their DOJ records were ambiguous due to duplicated, inconsistent, or missing data.

3. There are 336 individuals recorded in the DOJ files who were older than 18 at time of admittance into ORR
Custody. They are not included in this analysis of Flores Class Members.

4. Length of detention is calculated as the elapsed days from date of placement into the custody of ORR to
date of release. If there is no release information, the Class Member is assumed still in the custody of ORR at
the end of June 2019, and the length of detention is calculated as the elapsed days from date of placement
until 7/15/2019, the date of the census for the latest file provided by the DOJ. The date of placement and last
day in detention are included as days in detention.

5. Monthly trends of detained Class Members are the sums of all distinct Class Members held in the custody
of ORR each month. These will diﬀer from average daily census numbers provided by DOJ. Instead our
numbers indicate how many Class Members the ORR system detains and is responsible for each month.




                                                                                                            62
Case 2:85-cv-04544-DMG-AGR Document 630-1 Filed 08/23/19 Page 65 of 65 Page ID
                                 #:32625


   1                              CERTIFICATE OF SERVICE
   2
   3         I, Peter Schey, declare and say as follows:
   4         I am over the age of eighteen years of age and am not a party to this action. I
   5   am employed in the County of Los Angeles, State of California. My business address
   6   is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and state.
   7         On August 23, 2019 I electronically filed the following document(s):
   8
             • EXHIBIT 1 TO PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
   9           MOTION TO EXCLUDE EVIDENCE AND FOR AN
               EVIDENTIARY HEARING
  10
       with the United States District Court, Central District of California by using the
  11
       CM/ECF system. Participants in the case who are registered CM/ECF users will be
  12
       served by the CM/ECF system.
  13
  14                                                              /s/Peter Schey
                                                                  Attorney for Plaintiffs
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
